 



Exhibit 10.5
 
RMB REVOLVING CREDIT AGREEMENT
between
WEALTH ZIPPER (SHANGHAI) PROPERTY DEVELOPMENT CO., LTD.,
as Initial RMB Borrower(s),
THE RMB LENDERS LISTED HEREIN
as RMB Lenders,
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,
as Administrative Agent and Sole Lead Arranger and Bookmanager
and
SUMITOMO MITSUI BANKING CORPORATION, SHANGHAI BRANCH,
as RMB Settlement Agent
signed on October 23, 2007
JUN HE LAW OFFICES
China Resources Building, 20th Floor,
8 Jianguomenbei Avenue
Beijing, 100005, P. R. China

 



--------------------------------------------------------------------------------



 



CONTENTS

         
PART 1
    2  
 
       
DEFINITIONS, INTERPRETATION AND INCORPORATION BY REFERENCE
    2  
 
       
PART 2
    13  
 
       
THE FACILITY
    13  
 
       
PART 3
    38  
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS AND EVENTS OF DEFAULT AND REMEDIES
    38  
 
       
PART 4
    48  
 
       
EXPENSES AND INDEMNITY
    48  
 
       
PART 5
    50  
 
       
PAYMENTS
    50  
 
       
PART 6
    52  
 
       
ASSIGNMENTS AND TRANSFERS
    52  
 
       
PART 10
    55  
 
       
MISCELLANEOUS
    55  
 
       
PART 11
    59  
 
       
APPOINTMENT OF RMB SETTLEMENT AGENT
    59  
 
       
THE FIRST SCHEDULE
    64  
 
       
THE RMB LENDERS AND THEIR RMB COMMITMENTS
    64  
 
       
THE SECOND SCHEDULE
    65  
 
       
CONDITIONS PRECEDENT DOCUMENTS
    65  
 
       
THE THIRD SCHEDULE
    67  

i



--------------------------------------------------------------------------------



 



         
FORM OF NOTICE OF RMB BORROWING (FORMAT)
    67  
 
       
THE FOURTH SCHEDULE
    69  
 
       
FORM OF TRANSFER AGREEMENT
    69  
 
       
THE FIFTH SCHEDULE
    75  
 
       
PAYMENT INSTRUCTIONS
    75  

ii



--------------------------------------------------------------------------------



 



THE AGREEMENT is executed on October 23, 2007.
BETWEEN

1.   WEALTH ZIPPER (SHANGHAI) PROPERTY DEVELOPMENT CO., LTD., established and
existing under the laws of the PRC having its registered office at [ ] (the
“Initial RMB Borrower”);   2.   THE BANKS AND OTHER FINANCIAL INSTITUTIONS whose
names and addresses are set out in the First Schedule hereto as RMB lenders (the
“RMB Lenders”);   3.   SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as
Administrative Agent and Sole Lead Arranger and Bookmanager; and   4.   SUMITOMO
MITSUI BANKING CORPORATION, SHANGHAI BRANCH, as RMB settlement agent.

WHEREAS:-

(A)   AMB JAPAN FINANCE Y.K., the QUALIFIED BORROWERS (as defined therein, and
together with AMB Japan Finance Y.K., collectively, the “Borrower”), AMB
PROPERTY, L.P. and AMB PROPERTY CORPORATION, as guarantors, the BANKS and
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as administrative agent
and sole lead arranger and bookmanager, have entered into an AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT dated as of June 23, 2006 (as amended, the
“Master Agreement”).   (B)   Pursuant to the Master Agreement, the Borrower
shall have the right to borrow an aggregate amount up to JPY45,000,000,000 which
can be increased up to JPY55,000,000,000 upon request of the Borrower.   (C)  
Under Section 9.5(c) of the Master Agreement, the parties thereto have agreed
that the Master Agreement shall be modified so as to, amongst other things,
permit, at the option of the Borrower borrowings denominated in Renminbi in
amounts up to RMB500,000,000.   (D)   The parties hereto have agreed that, in
order to give effect to Section 9.5(c) of the Master Agreement, the PRC onshore
branches of the Participating Banks (as defined in the Master Agreement) shall
make available the said borrowings to certain PRC onshore subsidiaries of the
AMB Property, L.P. and AMB Property Corporation and, therefore, the parties
hereto have agreed to enter into this Agreement upon terms and conditions as
hereinafter set forth.

 



--------------------------------------------------------------------------------



 



IT IS HEREBY AGREED as follows:
PART 1
DEFINITIONS, INTERPRETATION AND INCORPORATION BY REFERENCE
Clause 1 Definitions, Interpretation and Incorporation by Reference

1.1   Definitions Except as otherwise provided herein, capitalized terms used in
this Agreement shall have the meanings as the follows.

         
 
  Administrative Agent   means Sumitomo Mitsui Banking Corporation, New York
Branch in its capacity as Administrative Agent hereunder, and its permitted
successors in such capacity in accordance with the terms of this Agreement.
 
       
 
  Affiliate   means any other Person that directly or indirectly controls, is
controlled by, or is under common control with, that Person. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to vote
ten percent (10.0%) or more of the equity securities or ownership interests
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity securities or ownership interest
or by contract or otherwise.
 
       
 
  Assignor   has the meaning set forth in Clause 9.3 hereof.
 
       
 
  Borrower   has the meaning set forth in the recitals

2



--------------------------------------------------------------------------------



 



         
 
      above.
 
       
 
  Closing Date   means the date on which the conditions set forth in Clause 3.1
shall have been satisfied to the satisfaction of the Administrative Agent.
 
       
 
  Default   means (i) a Guarantor Default under the Master Agreement or (ii) any
RMB Borrower Default.
 
       
 
  Drawdown Date   means, in relation to a RMB Advance, the proposed date for the
making of such RMB Advance as specified in the Notice of RMB Borrowing therefor,
or where such RMB Advance has been made, the date on which it was made.
 
       
 
  Event of Default   means (i) a Guarantor Event of Default or (ii) a RMB
Borrower Event of Default.
 
       
 
  Final Maturity   means June 23, 2010, provided, however, that if AMB Property,
LP exercises its right to extend the Maturity Date (as defined in the Master
Agreement) pursuant to Section 2.10(b) of the Master Agreement, then the term of
this Agreement shall automatically be extended for a period of one (1) year and
the “Final Maturity” shall then mean June 23, 2011.
 
       
 
  Guarantor Default   has the meaning ascribed to such term in the Master
Agreement.
 
       
 
  Guarantor Event of Default   has the meaning ascribed to such term in the
Master Agreement.
 
       
 
  Governmental Acts   has the meaning set forth in Clause 2.12(viii).

3



--------------------------------------------------------------------------------



 



         
 
  Interest Period   means the duration of a RMB Advance, which may be 1, 3, 6 or
12 months, as the applicable RMB Borrower may elect in the Notice of RMB
Borrowing or Notice of Continuation, provided that no Interest Period may end
later than the Maturity Date.
 
       
 
  Lien   means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest,
in respect of such asset.
 
       
 
  Majority RMB Lenders   at any time RMB Lenders having at least 51% of the
aggregate amount of RMB Commitments, or if the RMB Commitments shall have been
terminated, RMB Lenders having at least 51% of the aggregate unpaid principal
amount of the RMB Advances.
 
       
 
  Material Adverse Effect   means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the AMB Property, L.P. and
AMB Property Corporation and their respective Consolidated Subsidiaries (as
defined in the Master Agreement), taken as a whole, to perform their respective
obligations under the Loan Documents (as defined in the Master Agreement) and/or
under the RMB Loan Documents, or (ii) the ability of Administrative Agent or the
Lenders to enforce the RMB Loan Documents.

4



--------------------------------------------------------------------------------



 



         
 
  Notice of RMB Borrowing   means the notice sent by any RMB Borrower to the
Administrative Agent prior to the Drawdown Date for requesting a RMB Advance
according to terms and conditions of Clause 2.2 substantially in the form of the
Third Schedule.
 
       
 
  Payment Instructions   means in relation to each of the RMB Lenders, the
payment instructions in the Fifth Schedule as amended from time to time by
written instructions to the RMB Settlement Agent by a duly authorized officer of
the RMB Lender provided that such written instructions are to be made in
accordance with Clause 10 of this Agreement.
 
       
 
  Person   has the meaning ascribed to such term in the Master Agreement.
 
       
 
  PRC   means the People’s Republic of China but for the purpose only of this
Agreement, excluding the Hong Kong Special Administration Region, the Macao
Special Administration Region and Taiwan Province.
 
       
 
  Property   means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.
 
       
 
  Purchasing Lender   has the meaning set forth in Clause 9.3 hereof.
 
       
 
  Qualified RMB Borrower   means (i) an equity joint venture, (ii) a
co-operative joint venture, or (iii) a wholly foreign-owned enterprise organized
under the laws of the PRC with the appropriate real estate business license to
undertake real estate business (or such other business entities as are permitted
under the laws of PRC to engage in real estate business), which is at least 50%
owned and controlled, directly or indirectly, by AMB Property L.P. or AMB
Property

5



--------------------------------------------------------------------------------



 



         
 
      Corporation and which are established for the purpose of facilitating real
estate investments in PRC, and the indebtedness of which, in all cases, can be
guaranteed by AMB Property L.P. or AMB Property Corporation pursuant to the
provisions of the formation documents of AMB Property L.P. or AMB Property
Corporation and who has been added as a Qualified RMB Borrower hereunder in
accordance with Clause 2.15.
 
       
 
  Qualified RMB Borrower Joinder
Agreements   means, collectively, one or more Qualified RMB Borrower Joinder
Agreements, among Administrative Agent (on behalf of the RMB Lenders) and a
Qualified RMB Borrower at any time on or after the date of this Agreement, the
form of which is attached hereto as Exhibit A.
 
       
 
  Qualified RMB Borrower Joinder
Documents   means, as to any Qualified RMB Borrower Joinder Agreement,
collectively, all documents, instruments and certificates required by such
Qualified RMB Borrower Joinder Agreement to be delivered pursuant to the terms
hereof.
 
       
 
  RMB Advance   means save as otherwise provided herein, all or any amounts
advanced (as from time to time reduced by repayment pursuant to the terms and
conditions hereof) by the RMB Lenders or a RMB Lender hereunder.
 
       
 
  RMB Annual Fronting Bank Fee   has the meaning provided in Clause 2.19(iii).
 
       
 
  RMB Borrower   means collectively, Initial RMB Borrower and any Qualified RMB
Borrower for so long as such entity is a Qualified RMB Borrower hereunder.
 
       
 
  RMB Borrower Default   means, a condition or event which with the giving of
notice or lapse of time or both would, unless cured or waived, become a RMB
Borrower Event of Default.

6



--------------------------------------------------------------------------------



 



         
 
  RMB Borrower Event of Default   has the meaning set forth in Clause 5.1.
 
       
 
  RMB Commitment   means, in relation to each RMB Lender, the amount equal to
the RMB Commitment Proportion for such RMB Lender multiplied by the RMB Facility
Amount from time to time pursuant to the terms hereof, which amount shall in no
event exceed the amount set opposite such RMB Lender’s name in the First
Schedule (and for each RMB Lender that is a Purchasing Lender, the percentage
and amount set forth in the Transfer Agreement entered into pursuant to Clause 9
hereof as the Purchasing Lender’s RMB Commitment), as the same may be reduced
from time to time in connection with an assignment to a Purchasing Lender and
increased from time to time in connection with an assignment from an Assignor.
 
       
 
  RMB Commitment Proportion   means, with respect to each RMB Lender, the
percentage as set opposite such RMB Lender’s name in the First Schedule,
reflecting the proportion of such RMB Lender’s RMB Commitment to the aggregate
of the RMB Lenders’ RMB Commitments (and for each RMB Lender that is a
Purchasing Lender, the percentage set forth in the Transfer Agreement entered
into pursuant to Clause 9 hereof as the Purchasing Lender’s RMB Commitment
Proportion), as the same may be reduced from time to time in connection with an
assignment to a Purchasing Lender and increased from time to time in connection
with an assignment from an Assignor.
 
       
 
  RMB Facility Amount   means the lesser of (i) RMB500,000,000 or (ii) from time
to time, the RMB equivalent of (A) the Facility Amount (as defined in the Master
Agreement) minus (B) the outstanding Loans (as defined in the

7



--------------------------------------------------------------------------------



 



         
 
      Master Agreement) under the Master Agreement minus (C) the outstanding
amount of the Letter of Credit Usage (as defined in the master agreement) under
the Master Agreement minus (D) the Yen equivalent amount of outstanding
Alternate Currency Advances (as defined in the Master Agreement) under any other
Alternate Currency Facility (as defined in the Master Agreement) (excluding any
RMB Advances hereunder) minus (E) the Yen equivalent of the outstanding amount
of Alternate Currency Letter of Credit Usage (as defined in the Master
Agreement) (excluding RMB Letter of Credit Usage hereunder); provided, however,
that in the RMB Borrowers’ aggregate approved total investment and its approved
registered capital.
 
       
 
  RMB Facility Office   means in relation to the Administrative Agent, the RMB
Settlement Agent or any RMB Lender, the office identified in the Payment
Instructions (or, in the case of a Purchasing Lender, at the end of the Transfer
Agreement to which it is a party) or such other office as it may from time to
time select (and in the case of any RMB Lender, by at least 5 Business Days’
prior written notice to the Administrative Agent) or in accordance with Clause 9
(Assignments and Transfers).
 
       
 
  RMB Finance Parties   means the Administrative Agent, the RMB Settlement Agent
and the RMB Lenders, and the singular term, “RMB Finance Party”, means any of
them.
 
       
 
  RMB Fronting Bank   means Sumitomo Mitsui Banking Corporation, Shanghai
Branch, and its successors and assigns.
 
       
 
  RMB Fronting Bank Fee   has the meaning provided in Clause 2.19(iii).

8



--------------------------------------------------------------------------------



 



         
 
  RMB Lenders   means any Bank (as defined in the Master Agreement) named in the
First Schedule (other than one which has ceased to be a party hereto in
accordance with the terms hereof); or any Bank which has become a party hereto
as a RMB Lender in accordance with the provisions of Clause 9 (Assignments and
Transfers).
 
       
 
  RMB Letter(s) of Credit   has the meaning provided in Clause 2.2(ii).
 
       
 
  RMB Letter of Credit Collateral   has the meaning provided in Clause 4.2(ii).
 
       
 
  RMB Letter of Credit Collateral Account   has the meaning provided in Clause
4.2(i).

 
       
 
  RMB Letter of Credit Fee   has the meaning provided in Clause 2.19(ii).
 
       
 
  RMB Letter of Credit Usage   means, at any time the sum of (i) the aggregate
maximum amount available to be drawn under the RMB Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein, and (ii) the aggregate amount of any RMB Borrower’s unpaid obligations
under this Agreement in respect of the RMB Letters of Credit.
 
       
 
  RMB Loan Documents   means this Agreement, the Qualified RMB Borrower Joinder
Documents and the RMB Security Documents, if any.
 
       
 
  RMB Obligations   means all obligations, liabilities, indemnity obligations
and indebtedness of every nature of the RMB Borrowers from time to time owing to
any RMB Finance Parties under or in connection with this Agreement or any other
RMB Loan Document.
 
       
 
  RMB Secured Option   has the meaning set forth in Clause 2.8 of this
Agreement.
 
       
 
  RMB Secured Property   has the meaning set forth in Clause 2.8 of this
Agreement.

9



--------------------------------------------------------------------------------



 



         
 
  RMB Security Documents   has the meaning set forth in Clause 2.8 of this
Agreement.
 
       
 
  RMB Settlement Agent   means Sumitomo Mitsui Banking Corporation, Shanghai
Branch in its capacity as RMB Settlement Agent hereunder, and its permitted
successors in such capacity in accordance with the terms of this Agreement.
 
       
 
  RMB Qualified Institution   means a RMB Lender, or one or more banks, finance
companies, insurance or other financial institutions which is a Bank under the
Master Agreement and (A) has (or, in the case of a bank which is a subsidiary,
such bank’s parent has) a rating of its senior debt obligations of not less than
Baa-1 by Moody’s or a comparable rating by a rating agency acceptable to
Administrative Agent, (B) has total assets in excess of US$10,000,000,000 (or
its equivalent in alternate currency), (C) is a RMB Qualified Institutional
Investor, and (D) is approved by China Banking Regulatory Commission to make
loans to RMB businesses within the applicable approved territory.
 
       
 
  RMB Qualified Institutional
Investors   has the meaning assigned thereto in Article 2, Section 3, item 1 of
the Securities and Exchange Law of Japan (Law No.25 of 1948, as amended from
time to time) and Article 4, Section 1 of the regulations relating to the
definitions contained in such Article 2.
 
       
 
  Subsidiary   means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at the
time directly or

10



--------------------------------------------------------------------------------



 





         
 
      indirectly owned by AMB Property L.P. or AMB Property Corporation.
 
       
 
  Transfer Agreement   means an agreement substantially in the form set out in
the Fourth Schedule (Form of Transfer Agreement) signed by an Assignor and
Purchasing Lender.
 
       
 
  Transfer Date   means, in relation to any Transfer Agreement, the date for the
making of the transfer as specified in the schedule to such Transfer Agreement.

1.2 Interpretation.

(i)   “RMB Borrower”, “Administrative Agent”, “RMB Settlement Agent” and “RMB
Lender” shall be construed so as to include their respective successors and
permitted assigns and where the context permits, references to “Agent” shall
include and be deemed to refer to Sumitomo Mitsui Banking Corporation, New York
Branch, as Administrative Agent, and Sumitomo Mitsui Banking Corporation,
Shanghai Branch, as RMB Settlement Agent, on a collective basis,       “law” or
“regulation” includes any regulation, rule, treaty, ordinance, official
directive, request, approval, requirement, order or guideline of any
governmental or judicial body or regulatory organization;       a “Business Day”
shall be construed as a reference to a day (other than a Saturday or Sunday) on
which banks generally are open for business in New York, Hong Kong and Shanghai;
      the “equivalent” on any date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased with the amount of the
second currency at, in the case of the purchases of RMB with Japanese Yen, the
applicable spot rate of exchange quoted by the People’s Bank of China at or
about 11:00 a.m. Beijing time on such date for the purchase of the first
currency with the second currency; and in all other cases, the spot rate of
exchange at which in accordance with normal banking procedures quoted at or
about 11:00 a.m. Beijing time on the relevant date for the purchase of the first
currency with that second currency by Administrative Agent;       a
“governmental agency” means an agency of a state or jurisdiction and includes
any agency, committee, authority, central bank and department;

11



--------------------------------------------------------------------------------



 



    “indebtedness” means any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent, secured or unsecured;       a “month” is a reference to a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next succeeding calendar month save that, where any
such period would otherwise end on a day which is not a Business Day, it shall
end on the next succeeding Business Day, unless that day falls in the calendar
month succeeding that in which it would otherwise have ended, in which case it
shall end on the immediately preceding Business Day provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
“months” shall be construed accordingly).   (ii)   Currency Symbols “US$”, “US
Dollars” or “Dollars” denote the lawful currency of the United States of
America, “JPY” or “Yen” denote the lawful currency of Japan and “RMB” or
“Renminbi” denote the lawful currency of the PRC.   (iii)   Headings Clause,
Part and Schedule headings are for ease of reference only.   (iv)  
Miscellaneous Save where the contrary is indicated, any reference in this
Agreement of:

  (a)   this Agreement or any other agreement or document or consent or approval
shall be construed as a reference to this Agreement or, as the case may be, such
other agreement or document or consent or approval as the same may have been, or
may from time to time be, amended, varied, novated or supplemented;     (b)  
the singular includes the plural (and vice versa);     (c)   words of any gender
include each other gender; and     (d)   the words “include” and “including”
shall be deemed to be followed by “without limitation” or “but not limited to”
whether or not they are followed by such phrases or words of similar import.

1.3   Definitions in the Master Agreement       In this Agreement, unless the
context otherwise requires, terms and expressions defined in or construed for
the purposes of the Master Agreement shall have the same meanings or be
construed in the same manner when used in this Agreement.

12



--------------------------------------------------------------------------------



 



PART 2
THE FACILITY
CLAUSE 2 The Facility

2.1   Commitment To Lend Upon the terms and subject to the conditions of this
Agreement, the RMB Lenders grant a RMB revolving credit facility up to a maximum
aggregate amount of RMB500,000,000 to the RMB Borrowers. Each RMB Lender
severally agrees, on the terms and conditions set forth in this Agreement,
(a) to make RMB Advances to each RMB Borrower and participate in RMB Letters of
Credit issued by the RMB Fronting Bank on behalf of each RMB Borrower pursuant
to this Clause 2 from time to time during the term hereof in amounts such that
the aggregate principal amount of RMB Advances by such RMB Lender at any one
time outstanding, together with such RMB Lender’s RMB Commitment Proportion of
the RMB Letter of Credit Usage at such time shall not exceed the amount of its
RMB Commitment. Each RMB Advance outstanding under this Clause 2.1 shall be in
an aggregate principal amount of RMB5,000,000 or in integral multiples of
RMB1,000,000 in excess thereof (except that any such RMB Advance may be in the
aggregate amount available under the RMB Facility or in any amount required to
reimburse the RMB Fronting Bank for any drawing under any Letter of Credit in
Clause 2.12(v)) and shall be made from the several RMB Lenders ratably in
proportion to their respective RMB Commitments. In no event shall the aggregate
amount outstanding at any time, plus the outstanding amount of the RMB Letter of
Credit Usage, exceed the RMB Facility Amount. Subject to the limitations set
forth herein, any amounts repaid may be reborrowed.

2.2   Notice of RMB Borrowing The RMB Borrower may not deliver a Notice of RMB
Borrowing or a request for issuance of RMB Letter of Credit before the Closing
Date.

  (i)   With respect to each RMB Advance, the applicable RMB Borrower shall
deliver to the Administrative Agent a Notice of RMB Borrowing before 2:00 p.m.
(Beijing time) (x) on the day not less than four (4) Business Days before the
date set forth in the applicable Notice of RMB Borrowing for the making of such
RMB Advance, or with respect to any secured RMB Advance, the ninth (9th)
Business Day prior to such secured RMB Advance, specifying:

13



--------------------------------------------------------------------------------



 



  (a)   the date of making such RMB Advance, which shall be a Business Day;    
(b)   the aggregate amount of such RMB Advance;     (c)   the duration of the
Interest Period with respect to such RMB Advance, subject to the provisions of
the definition of Interest Period;     (d)   if such RMB Advance is secured by
any RMB Secured Property or RMB Share Pledge, the collateral to be granted;    
(e)   payment instructions for delivery of such RMB Advance; and     (f)  
certify that no Guarantor Default under the Master Agreement or Guarantor Event
of Default under the Master Agreement has occurred and is continuing and with
respect to such RMB Borrower, no RMB Borrower Default or RMB Borrower Event of
Default has occurred and is continuing.

(ii)   The applicable RMB Borrower shall give the Administrative Agent
(whereupon the Administrative Agent shall notify the RMB Settlement Agent) and
the RMB Fronting Bank written notice in the event that it desires to have RMB
Letters of Credit (each, a “RMB Letter of Credit”) issued on behalf of such RMB
Borrower hereunder or a Subsidiary thereof not later than 1:00 P.M. (Beijing
time) at least ten (10) Business Days (or if such RMB Letter of Credit is to be
secured, at least ten (10) Business Days) prior to, but excluding, the date of
such issuance. Each such notice shall (i) specify the aggregate amount of the
requested RMB Letters of Credit, (ii) specify the individual amount of each
requested RMB Letter of Credit and the number of RMB Letters of Credit to be
issued, (iii) specify the date of such issuance (which shall be a Business Day),
(iv) state the name and address of the beneficiary, (v) the expiration date of
the RMB Letter of Credit (which in no event shall be later than twelve (12)
months after the Final Maturity), (vi) state the purpose and circumstances for
which such RMB Letter of Credit is being issued, (vii) specify the terms upon
which each such RMB Letter of Credit may be drawn down (which terms shall not
leave any discretion to RMB Fronting Bank), (viii) if such RMB Letter of Credit
is to be issued on behalf of a subsidiary of such RMB Borrower, the identity of
such Subsidiary, (ix) if such RMB Letter of Credit is to be secured, identify
the RMB Secured Property to be acquired and the collateral to be granted,
(x) include such information as is requested in Clause 2.2(i) hereto relating to
the project, if any, for which the RMB Letter of Credit will be used and
(xi) certify that no RMB Borrower Default or RMB Borrower Event of Default has
occurred and is continuing with respect to such RMB Borrower and that no
Guarantor Default or Guarantor Event of Default has occurred and is continuing.

14



--------------------------------------------------------------------------------



 



    Each such notice may be revoked telephonically by such RMB Borrower to the
RMB Fronting Bank and the Administrative Agent any time prior to the issuance of
the RMB Letter of Credit by the RMB Fronting Bank, provided such revocation is
confirmed in writing by such RMB Borrower to the RMB Fronting Bank and the
Administrative Agent (whereupon the Administrative Agent shall notify the RMB
Settlement Agent) within two (2) Business Days by facsimile. Notwithstanding
anything contained herein to the contrary, such RMB Borrower shall complete and
deliver to the RMB Fronting Bank any required documentation in connection with
any requested RMB Letter of Credit no later than the fifth (5th) Business Day
prior to the date of issuance thereof. No later than 1:00 P.M. (Beijing time) on
the date that is six (6) Business Days prior to, but excluding, the date of
issuance, such RMB Borrower shall specify a precise description of the documents
and the verbatim text of any certificate to be presented by the beneficiary of
such RMB Letter of Credit, which if presented by such beneficiary prior to the
expiration date of the RMB Letter of Credit would require the RMB Fronting Bank
to make a payment under the RMB Letter of Credit; provided, the RMB Fronting
Bank may, in its reasonable judgment, require changes in any such documents and
certificates only in conformity with changes in customary and commercially
reasonable practice and in compliance with the relevant publications in respect
of letters of credit published by the issues and rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of the applicable RMB Letter of Credit), and, provide further, that no
RMB Letter of Credit shall require payment against a conforming draft to be made
thereunder on the third Business Day following the date that such draft is
presented if such presentation is made later than 1:00 p.m. Shanghai time, as
applicable (except that if the beneficiary of any RMB Letter of Credit requests
at the time of the issuance of its RMB Letter of Credit that payment be made on
the same Business Day against a conforming draft, such beneficiary shall be
entitled to such a same day draw, provided such draft is presented to the RMB
Fronting Bank no later than 1:00 p.m. Shanghai time and provided further such
RMB Borrower shall have requested to the RMB Fronting Bank and the
Administrative Agent that such beneficiary shall be entitled to a same day
draw). In determining whether to pay on such RMB Letter of Credit, the RMB
Fronting Bank shall be responsible only to determine that the documents and
certificates required to be delivered under the RMB Letter of Credit have been
delivered and that they comply on their face with the requirements of that RMB
Letter of Credit. All RMB Letters of Credit may be presented for payment in
Shanghai (at the option of the RMB Borrower) and, if required by the beneficiary
thereunder, shall be paid in Shanghai (at the option of Borrower).

15



--------------------------------------------------------------------------------



 



2.3 Notice To RMB Lenders; Funding of Advances

  (i)   Upon receipt of a Notice of RMB Borrowing from any RMB Borrower in
accordance with Clause 2.2 hereof, the Administrative Agent shall, on the date
such Notice of RMB Borrowing is received by the Administrative Agent, notify the
RMB Settlement Agent of the contents thereof and the availability of the RMB
Advance at such time and whereupon the RMB Settlement Agent shall notify each
RMB Lender of such RMB Lender’s share of such RMB Advance within the succeeding
Business Day after its receipt of notice from the Administrative Agent. Such
Notice of RMB Borrowing shall not thereafter be revocable by such RMB Borrower,
unless such RMB Borrower shall pay any applicable expenses of the RMB Lenders
pursuant to Section 2.20.

  (ii)   Not later than 12:00 p.m. (Beijing time) on the date of each RMB
Advance as indicated in the applicable Notice of RMB Borrowing, each RMB Lender
shall make available its share of such RMB Advance in Renminbi immediately
available in PRC, to the RMB Settlement Agent at its account referred to in
Clause 8. If any RMB Borrower has requested the issuance of a RMB Letter of
Credit, no later than 1:00 p.m. (Beijing time) on the date of such issuance as
indicated in the notice delivered pursuant to Clause 2.2(ii), the RMB Fronting
Bank shall issue such RMB Letter of Credit in the amount so requested and
deliver the same to the applicable RMB Borrower, with a copy thereof to the
Administrative Agent (whereupon the Administrative Agent shall notify the RMB
Settlement Agent). Immediately upon the issuance of each RMB Letter of Credit by
the RMB Fronting Bank, the RMB Fronting Bank shall be deemed to have sold and
transferred to each other RMB Lender, and each such other RMB Lender shall be
deemed, and hereby agrees, to have irrevocably and unconditionally purchased and
received from the RMB Fronting Bank, without recourse or warranty, an undivided
interest and a participation in such RMB Letter of Credit, any drawing
thereunder, and its obligation to pay its RMB Commitment Proportion with respect
thereto, and any security therefor or guaranty pertaining thereto, in an amount
equal to such RMB Lender’s ratable share thereof. Upon any change in any of the
RMB Commitments in accordance herewith, there shall be an automatic adjustment
to such participations to reflect such changed shares. The RMB Fronting Bank
shall have the primary obligation to fund any and all draws made with respect to
such RMB Letter of Credit notwithstanding any failure of a participating RMB
Lender to fund its ratable share of any such draw. The Administrative Agent will
instruct the RMB Fronting Bank to make such RMB Letter of Credit available to
the applicable RMB

16



--------------------------------------------------------------------------------



 



    Borrower, and the RMB Fronting Bank shall make such RMB Letter of Credit
available to the applicable RMB Borrower, at its aforesaid address or at such
address in PRC as such RMB Borrower shall request on the date of the issuance of
such RMB Letter of Credit.

(iii)   Unless the RMB Settlement Agent shall have received notice from a RMB
Lender prior to the date of any RMB Advance that such RMB Lender will not make
available to the RMB Settlement Agent such RMB Lender’s share of such RMB
Advance, the RMB Settlement Agent may assume that such RMB Lender has made such
share available to the RMB Settlement Agent on the date of such RMB Advance in
accordance with this Clause 2.3 and the RMB Settlement Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
applicable RMB Borrower on such date a corresponding amount on behalf of such
RMB Lender. If and to the extent that such RMB Lender shall not have so made
such share available to the RMB Settlement Agent, such RMB Lender agrees to
repay to the RMB Settlement Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable RMB Borrower until the date such amount is repaid to
the RMB Settlement Agent. If such RMB Lender shall repay to the RMB Settlement
Agent such corresponding amount, such amount so repaid shall constitute such RMB
Lender’s RMB Commitment Proportion included in such RMB Advance for purposes of
this Agreement. If such RMB Lender shall not pay to the RMB Settlement Agent
such corresponding amount after reasonable attempts are made by the RMB
Settlement Agent to collect such amounts from such RMB Lender, the applicable
RMB Borrower agrees to repay to the RMB Settlement Agent forthwith on demand
such corresponding amounts together with interest thereto, for each day from the
date such amount is made available to such RMB Borrower until the date such
amount is repaid to the RMB Settlement Agent, one (1) Business Day after demand.
Nothing contained in this Clause 2.3(iii) shall be deemed to reduce the RMB
Commitment of any RMB Lender or in any way affect the rights of such RMB
Borrower with respect to any defaulting RMB Lender or the RMB Settlement Agent.
The failure of any RMB Lender to make available to the RMB Settlement Agent such
RMB Lender’s share of any RMB Advance in accordance with Clause 2.3(ii) hereof
shall not relieve any other RMB Lender of its obligations to fund its RMB
Commitment, in accordance with the provisions hereof.

(iv)   Subject to the provisions hereof, the RMB Settlement Agent shall make
available each RMB Advance to the applicable RMB Borrower in Renminibi
immediately available in accordance with, and on the date set forth in, the
applicable Notice of RMB Borrowing.   (v)   There shall be no more than ten
(10) RMB Advances outstanding at any

17



--------------------------------------------------------------------------------



 



  one time with respect to each RMB Borrower.

2.4 Interest Rate

(i)   Each RMB Advance shall bear interest on the outstanding principal amount
thereof, for each day from the date such RMB Advance is made until the date it
is repaid, at a rate per annum equal to 90% of the benchmark interest rate
promulgated by the People’s Bank of China for fixed asset loan facilities
(middle and long term loan facility) with a term over three to five years as of
the first Drawdown Date (the “Interest Rate”). The interest rate herein shall be
adjusted at the time of each RMB Advance or at the time of the continuance of
any such RMB Advance in accordance with Section 2.4(ii) pursuant to the
regulations of the People’s Bank of China to a rate per annum equal to 90% of
the then applicable benchmark interest rate promulgated by the People’s Bank of
China for fixed asset loan facilities with a term of over 3 to 5 years, and such
interest rate shall be applicable to such RMB Advance.

(ii)   Prior to the expiration of the Interest Period applicable to any RMB
Advance, the applicable RMB Borrower may elect to continue all or any portion of
such RMB Advances and, in connection therewith, elect a new Interest Period for
such RMB Advances. Each such election shall be made by delivering a notice (a
“Notice of Continuance”) to the Administrative Agent at least four (4) Business
Days prior to, but excluding, the expiration date of the then current Interest
Period (whereupon the Administrative Agent shall notify the RMB Settlement
Agent), provided no RMB Advance may be continued when any Guarantor Event of
Default has occurred and is continuing or, with respect to the RMB Borrower
delivering such Notice of, a Borrower Event of Default has occurred and is
continuing. A Notice of Continuance may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant RMB Advances, so long
as the portion to which such Notice of Continuance applies, and the remaining
portion to which it does not apply, are RMB5,000,000 or more. Each Notice of
Continuation shall specify: (1) the RMB Advances to which such notice applies;
(2) the date on which the continuation is to be effective, and (3) the duration
of the new Interest Period, subject to the provisions of the definition of
Interest Period. Upon receipt of a Notice of Continuation from any RMB Borrower
pursuant to this subsection, the RMB Settlement Agent shall notify each RMB
Lender the same day as it receives such notice of the contents thereof and such
notice shall not thereafter be revocable by such RMB Borrower. If the applicable
RMB Borrower fails to deliver a

18



--------------------------------------------------------------------------------



 



      timely Notice of Continuation to the Administrative Agent for any RMB
Advance, such RMB Advance shall be continued with a new Interest Period of one
month.     (iii)   Under PRC law, the default rate for the overdue payment of a
loan is 130% to 150% and the default rate is 150% to 200% if a borrower does not
use the capital of the loan for the purposes as provided in the relevant loan
agreement. As such, in case of the occurrence of an Event of Default as provided
in Clause 5.1(i), the outstanding principal amount of the RMB Advances, and, to
the extent permitted by applicable law, overdue interest in respect of all RMB
Advances, shall bear interest at the annual default rate of 130%, and in case of
the occurrence of an Event of Default as a result of any breach by any RMB
Borrower of the terms and conditions of Clause 2.11, the outstanding principal
amount of the RMB Advances, and, to the extent permitted by applicable law,
overdue interest in respect of all RMB Advances, shall bear interest at the
annual default rate of 150%. For the occurrence of any other Event of Default
other than those as mentioned above, the outstanding principal amount of the RMB
Advances, and, to the extent permitted by applicable law, overdue interest in
respect of all RMB Advances, shall bear interest at the annual default rate
equal to the Interest Rate plus two percent (2%).     (iv)   The RMB Settlement
Agent shall determine each Interest Rate applicable to the RMB Advances
hereunder and shall give prompt notice to the applicable RMB Borrower and the
RMB Lenders of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of demonstrable error.     (v)  
Except as provided in Clause 2.6(i), interest on all RMB Advances shall be
payable on the last Business Day of the applicable Interest Period, provided if
the applicable Interest Period is longer than 3 months, interest shall be paid
at least every three months.

2.5   Maturity Date The term (the “Term”) of the RMB Commitments (and each RMB
Lender’s obligations to make RMB Advances hereunder) shall terminate and expire
on the Final Maturity. Upon the date of the termination of the Term, any RMB
Advances then outstanding (together with accrued interest thereon and all other
RMB Obligations) shall be due and payable on such date.

19



--------------------------------------------------------------------------------



 



2.6   Optional Prepayments

  (i)   Each RMB Borrower may, upon at least four (4) Business Days’ prior
written notice to the Administrative Agent by 1:00 p.m. (Beijing time)
(whereupon the Administrative Agent shall notify the RMB Settlement Agent),
prepay any RMB Advances made to such RMB Borrower, in whole or in part at any
time, or from time to time in part in amounts aggregating for all RMB Advances
of such RMB Borrower being prepaid at the same time RMB5,000,000 or more by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the RMB Advances of the several RMB Lenders.     (ii)   Each RMB
Borrower may, upon at least four (4) Business Days’ prior written notice to the
Administrative Agent by 1:00 p.m. (Beijing time) (whereupon the Administrative
Agent shall notify the RMB Settlement Agent), reimburse the RMB Settlement Agent
for the benefit of the RMB Fronting Bank for the amount of any drawing under a
RMB Letter of Credit issued for the account of such RMB Borrower in whole or in
part in any amount.     (iii)   Any RMB Borrower may at any time return any
undrawn RMB Letter of Credit issued for the account of such RMB Borrower to the
RMB Fronting Bank in whole, but not in part, so long as such RMB Letter of
Credit is authenticated as returned and cancelled by the applicable bank for the
beneficiary of such RMB Letter of Credit, and the RMB Fronting Bank within a
reasonable period of time shall give the Administrative Agent, the RMB
Settlement Agent and each of the RMB Lenders notice of such return.     (iv)  
The RMB Borrowers jointly may at any time and from time to time cancel all or
any part of the RMB Commitments in an amount of RMB5,000,000 or more in
multiples of RMB1,000,000 by the delivery to the Administrative Agent (whereupon
the Administrative Agent shall notify the RMB Settlement Agent) of a notice of
cancellation within the applicable time periods set forth in Clause 2.6(i) if
there are no RMB Advances then outstanding or, if there are RMB Advances
outstanding at such time as to which the RMB Commitments with respect thereto
are being cancelled, upon at least four (4) Business Days’ prior written notice
(by 1:00 p.m. (Beijing time)) to the Administrative Agent, whereupon all or such
portion of the RMB Commitments, as applicable, shall terminate as to the
applicable RMB Lenders, pro rata on the date set forth in such

20



--------------------------------------------------------------------------------



 



      notice of cancellation, and, if there are any RMB Advances then
outstanding, the applicable RMB Borrowers shall prepay all or such portion of
RMB Advances outstanding on such date in accordance with the requirements of
Clause 2.6(i). In no event shall any RMB Borrower be permitted to cancel RMB
Commitments for which a RMB Letter of Credit has been issued and is outstanding
unless the applicable RMB Borrower for whose account such RMB Letter of Credit
was issued returns (or causes to be returned) such RMB Letter of Credit to the
RMB Fronting Bank. The notice of cancellation issued by any RMB Borrower shall
be irrevocable.     (v)   Any amounts so prepaid pursuant to Clause 2.6(i) may
be reborrowed. In the event the RMB Borrowers elect to cancel all or any portion
of the RMB Commitments pursuant to Clause 2.6 (iv) hereof, such amounts may not
be reborrowed.

2.7   Mandatory Prepayment

  (i)   If at any time the Administrative Agent determines that all outstanding
RMB Advances (plus the outstanding amount of RMB Letters of Credit Usage) shall
exceed 105% of the RMB Facility Amount, then the RMB Borrower, within three
(3) Business Days after notice thereof from the Administrative Agent, shall
repay all or a portion of the outstanding RMB Advances in such amount so that
the aggregate thereof shall not exceed the then RMB Facility Amount.     (ii)  
If a RMB Borrower disposes of a real estate asset (or a beneficial interest
therein) to a third party on an arm’s length basis (excluding any disposition to
an Affiliate of AMB LP, provided that such real estate asset continues to be
managed by a AMB LP or a Subsidiary of AMB LP), such RMB Borrower shall within
three (3) Business Days of the settlement date of such disposal prepay to the
Administrative Agent (whereupon the Administrative Agent shall notify the RMB
Settlement Agent) all RMB Advances owed by it with respect to the real estate
asset or beneficial interest so disposed together with accrued interest on such
amount.

2.8   RMB Secured Option

  (i)   Each RMB Borrower shall have the option, exercisable upon not less than
thirty (30) days notice to the Administrative Agent to cause any one or more of
the RMB Advances to be made to such RMB Borrower to be secured by the RMB
Secured Property (as defined below) or a pledge of

21



--------------------------------------------------------------------------------



 



      the equity interests of such RMB Borrower as designated in such notice
(such option being the “RMB Secured Option”). In the event any RMB Borrower
elects the RMB Secured Option with respect to any RMB Advances after such date,
such RMB Advance shall be secured by, at such RMB Borrower’s option, either:

  (a)   a first priority mortgage on all real estate assets purchased with the
proceeds of the RMB Advance (the “RMB Secured Property”) substantially in the
form of Exhibit B or otherwise reasonably acceptable to the Administrative Agent
(a “RMB Mortgage”); or     (b)   a first priority pledge of all of the equity
interest of the RMB Borrower which owns the RMB Secured Property substantially
in the form of Exhibit C or otherwise reasonably acceptable to the
Administrative Agent (a “RMB Share Pledge”).

      In each case, the RMB Mortgage or RMB Share Pledge, as the case may be,
and such other documents and filings reasonably necessary to perfect and
evidence the RMB Lenders’ first priority security interest are referred to as
the “RMB Security Documents” and such security is referred to as the “RMB
Collateral”).     (ii)   Each RMB Borrower shall have the option, upon ten
(10) Business Days prior written notice to Administrative Agent, to substitute
the type of RMB Security Document securing RMB Collateral (i.e., a RMB Mortgage
can be substituted with a RMB Share Pledge on the preferred or common stock or
membership interests of such RMB Borrower; a RMB Share Pledge can be substituted
with a RMB Mortgage; and a RMB Share Pledge on common stock can be substituted
with a RMB Share Pledge on preferred stock), provided (i) such RMB Borrower has
satisfied all the conditions to the RMB Advance as set forth in Clause 2.8(i),
(ii) such RMB Borrower pays all of the Agent’s reasonable out-of-pocket expenses
in connection with such substitution and release, and (iii) such RMB Borrower
causes the Guarantors under the Master Agreement to deliver a Ratification (as
defined in the Master Agreement). With respect to any substitution of RMB
Collateral as contemplated by this Clause 2.8(ii), the original RMB Collateral
shall not be released unless and until the new RMB Security Document(s) with
respect to the new RMB Collateral is effectively registered and (ii) the RMB
Borrower proposing such substitution shall have the obligation to submit the new
Security Document(s) to the relevant governmental authority for registration
and, in the case of any RMB Share Pledge, the RMB Security Document(s) shall

22



--------------------------------------------------------------------------------



 



      be recorded in the shareholder list maintained by the RMB Borrower.    
(iii)   Each RMB Borrower shall have the option, upon five (5) Business Days
prior notice to Administrative Agent, to obtain a release of RMB Collateral
securing an RMB Advance provided that such RMB Borrower (i) prepays the RMB
Advance secured thereby and (ii) pays all of the Agent’s reasonable
out-of-pocket expenses in connection with such release.     (iv)   Upon ten
(10) Business Days notice to Administrative Agent, another RMB Borrower (the
“Assuming RMB Borrower”) may assume a RMB Advance made to a RMB Borrower
provided that, upon the assumption by such Assuming RMB Borrower of such RMB
Advance, (i) the Assuming RMB Borrower delivers RMB Collateral of the type
selected by the Assuming RMB Borrower under Clause 2.8(i), (ii) the Assuming RMB
Borrower satisfies all the conditions to the original Advance as set forth in
Clause 3.2, and (iii) the Assuming RMB Borrower pays all of the Agent’s
reasonable out-of-pocket expenses in connection with such release. The release
of the original RMB Borrower and such original RMB Collateral shall occur
simultaneously with the assumption of the RMB Advance by the Assuming RMB
Borrower and the substitution of the RMB Collateral. In no event shall the
Administrative Agent release any such RMB Collateral unless and until substitute
RMB Collateral has been obtained, to the satisfaction of the Administrative
Agent.     (v)   The Administrative Agent shall notify the RMB Settlement Agent
of any creation, substitution, release or assumption of security made hereunder
prior to the time such security is to take effect.

2.9   General Provisions as to Payments

  (i)   Each RMB Borrower shall make each payment of the principal of and
interest on its RMB Advances and fees hereunder, by initiating a wire transfer
not later than 11:00 a.m. (Beijing time) on the date when due in Renminbi
immediately available in Shanghai, PRC to the RMB Settlement Agent at its
account referred to in Clause 8, and each RMB Borrower shall deliver to the RMB
Settlement Agent evidence of such wire as soon as possible thereafter on the
date when due. The RMB Settlement Agent will promptly (and in any event within
one (1) Business Day after receipt thereof) distribute to each RMB Lender its
ratable share of each such payment received by the RMB Settlement Agent for the
account of the RMB Lenders. If and to the extent that the RMB Settlement Agent
shall receive any such payment for the account of the RMB Lenders on or before
11:00 a.m. (Beijing time) on any Business Day, and RMB Settlement

23



--------------------------------------------------------------------------------



 



      Agent shall not have distributed to any RMB Lender its applicable share of
such payment on such day, RMB Settlement Agent shall distribute such amount to
such RMB Lender together with interest thereon, for each day from the date such
amount should have been distributed to such RMB Lender until the date RMB
Settlement Agent distributes such amount to such RMB Lender, at the Interest
Rate. Whenever any payment of principal of, or interest on the RMB Advances or
of fees shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the immediately preceding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.     (ii)   Unless the RMB
Settlement Agent shall have received notice from the applicable RMB Borrower
prior to the date on which any payment is due to the RMB Lenders hereunder that
such RMB Borrower will not make such payment in full, the RMB Settlement Agent
may assume that such RMB Borrower has made such payment in full to the RMB
Settlement Agent on such date and the RMB Settlement Agent may, in reliance upon
such assumption, cause to be distributed to each RMB Lender on such due date an
amount equal to the amount then due to such RMB Lender. If and to the extent
that such RMB Borrower shall not have so made such payment, each RMB Lender
shall repay to the RMB Settlement Agent forthwith on demand such amount
distributed to such RMB Lender together with interest thereon, for each day from
the date such amount is distributed to such RMB Lender until the date such RMB
Lender repays such amount to the RMB Settlement Agent, at the Interest Rate.

2.10   Computation of Interest and Fees All interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day). All interest and
fees payable or paid by the RMB Borrower under this Agreement shall be
denominated in RMB.   2.11   Use of Proceeds Each RMB Borrower shall use the
proceeds of the RMB Advances (i) to fund the acquisition and development of
properties, or the acquisition of beneficial interests in properties in PRC and
(ii) for other real estate purposes in PRC, provided that in no event shall any
RMB Borrower further lend the proceeds of any RMB Advances to any unrelated
third party. Neither the Agent nor any RMB Lenders shall have any responsibility
to see to the application of the proceeds by the RMB Borrower as long as each
complies with the mandatory banking regulations of China.   2.12   RMB Letters
of Credit

24



--------------------------------------------------------------------------------



 



  (i)   Subject to the terms contained in this Agreement and the other RMB Loan
Documents, upon the receipt of a notice in accordance with Clause 2.2(ii)
requesting the issuance of a RMB Letter of Credit, the RMB Fronting Bank shall
issue a RMB Letter of Credit or RMB Letters of Credit in such form as is
reasonably acceptable to the applicable RMB Borrower (subject to the provisions
of Clause 2.2(ii)) in an amount or amounts equal to the amount or amounts
requested by such RMB Borrower; provided that the RMB Fronting Bank shall issue
the same only in Renminbi.     (ii)   Each RMB Letter of Credit shall be issued
in the minimum amount of the RMB equivalent of JPY10,000,000 or such lesser
amount as may be agreed to by the RMB Fronting Bank.     (iii)   The Alternate
Currency Letter of Credit Usage and the Letter of Credit Usage, in the
aggregate, shall be no more than the lesser of (i) RMB100,000,000 and
(ii) twenty percent (20%) of the Facility Amount at any one time.     (iv)  
There shall be no more than twenty-five (25) Letters of Credit and Alternate
Currency Letters of Credit outstanding at any one time, under this Agreement,
the Master Agreement and the other Alternate Currency Loan Documents (as defined
in the Master Agreement).     (v)   In the event of any request for a drawing
under any RMB Letter of Credit by the beneficiary thereunder, the RMB Fronting
Bank shall notify the applicable RMB Borrower and the Administrative Agent (and
the Administrative Agent shall notify each RMB Lender and the RMB Settlement
Agent thereof) at least two (2) Business Days prior to the date on which the RMB
Fronting Bank intends to honor such drawing, and, except as provided in this
subsection (v), such RMB Borrower shall reimburse the RMB Fronting Bank, in
immediately available funds in Renminbi, on the same day on which such drawing
is honored in an amount equal to the amount of such drawing. Notwithstanding
anything contained herein to the contrary, however, unless the applicable RMB
Borrower shall have notified the Administrative Agent and the RMB Fronting Bank
prior to 1:00 P.M. (Beijing time), and the RMB Fronting Bank shall notify the
RMB Lenders prior to 2:00 P.M. (Beijing time), not less than two (2) Business
Days prior to the date of such drawing that such RMB Borrower intends to
reimburse the RMB Fronting Bank for the amount of such drawing with funds other
than the proceeds of the RMB Advances, such Borrower shall be deemed to have
timely given a Notice

25



--------------------------------------------------------------------------------



 



      of RMB Borrowing pursuant to Clause 2.2 to the Administrative Agent,
requesting a RMB Advance on the date on which such drawing is honored and in an
amount equal to the amount of such drawing. Each RMB Lender (other than the RMB
Fronting Bank) shall make available its pro rata share of such RMB Advance to
the RMB Settlement Agent, the proceeds of which shall be applied directly by the
RMB Settlement Agent to reimburse the RMB Fronting Bank for the amount of such
draw. In the event that any RMB Lender fails to make available to the RMB
Settlement Agent (for the account of the RMB Fronting Bank) the amount of such
RMB Lender’s participation on the date of a drawing, the RMB Fronting Bank shall
be entitled to recover such amount on demand from such RMB Lender together with
interest at the Interest Rate commencing on the date such drawing is honored.  
  (vi)   If, at the time a beneficiary under any RMB Letter of Credit requests a
drawing thereunder, a Guarantor Event of Default as described in Clause 6.3(f)
or 6.3(g) of the Master Agreement shall have occurred and is continuing or an
RMB Borrower Event of Default as described in Clause 5.1(iv) or Clause 5.1(v)
with respect to the RMB Borrower for whose account such RMB Letter of Credit was
issued shall have occurred and is continuing, then on the date on which the RMB
Fronting Bank shall have honored such drawing, the applicable RMB Borrower shall
have an unreimbursed obligation (the “Unreimbursed Obligation”) to the RMB
Fronting Bank in an amount equal to the amount of such drawing, which amount
shall bear interest at the annual rate of the sum of the Interest Rate plus two
percent (2%). Each RMB Lender shall purchase an undivided participating interest
in such drawing in an amount equal to its pro rata share of the RMB Commitments,
and upon receipt thereof the RMB Fronting Bank shall deliver to such RMB Lender
an Unreimbursed Obligation participation certificate dated the date of the RMB
Fronting Bank’s receipt of such funds and in the amount of such RMB Lender’s pro
rata share.     (vii)   If, after the date hereof, any change in any applicable
law or regulation or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration thereof
shall either (i) impose, modify or deem applicable any reserve, special deposit
or similar requirement against letters of credit issued by, or assets held by,
or deposits in or for the account of, or participations in any letter of credit,
upon any RMB Lender (including any RMB Fronting Bank) or (ii) impose on any RMB
Lender any other condition regarding this Agreement or such RMB Lender
(including any RMB Fronting Bank) as it pertains to any

26



--------------------------------------------------------------------------------



 



      RMB Letter of Credit or any participation therein and the result of any
event referred to in the preceding clause (i) or (ii) shall be to increase, by
an amount deemed by the RMB Fronting Bank or such RMB Lender to be material, the
cost to the RMB Fronting Bank or any RMB Lender of issuing or maintaining such
RMB Letter of Credit or participating therein, then the RMB Borrower for whose
account such RMB Letter of Credit was issued shall pay to the RMB Fronting Bank
or such RMB Lender, within 15 days after written demand by the RMB Fronting Bank
or such RMB Lender (with a copy to the Administrative Agent whereupon the
Administrative Agent shall notify the RMB Settlement Agent), which demand shall
be accompanied by a certificate showing, in reasonable detail, the calculation
of such amount or amounts, such additional amounts as shall be required to
compensate the RMB Fronting Bank or such RMB Lender for such increased costs or
reduction in amounts received or receivable hereunder. Each RMB Lender will
promptly notify each affected RMB Borrower and the Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such RMB Lender to compensation pursuant to this Clause 2.12 and will
designate a different RMB Facility Office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such RMB Lender be otherwise disadvantageous to such RMB
Lender. If such RMB Lender shall fail to notify any affected RMB Borrower of any
such event within 90 days following the end of the month during which such event
occurred, then such RMB Borrower’s liability for any amounts described in this
Clause incurred by such RMB Lender as a result of such event shall be limited to
those attributable to the period occurring subsequent to the tenth (10th) day
prior to, but excluding, the date upon which such RMB Lender actually notified
such RMB Borrower of the occurrence of such event. A certificate of the RMB
Fronting Bank or any RMB Lender claiming compensation under this Clause 2.12 and
setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, the RMB Fronting Bank or such
RMB Lender may use any reasonable averaging and attribution methods.     (viii)
  Each RMB Borrower hereby agrees to protect, indemnify, pay and save the RMB
Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the RMB Fronting Bank may incur or be
subject to as a result of (i) the issuance of RMB Letters of Credit for the
account of such RMB Borrower, other than

27



--------------------------------------------------------------------------------



 



      to the extent of the bad faith, gross negligence or willful misconduct of
the RMB Fronting Bank or (ii) the failure of the RMB Fronting Bank to honor a
drawing under such RMB Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (collectively, “Governmental Acts”), other
than to the extent of the bad faith, gross negligence or willful misconduct of
the RMB Fronting Bank. As between the RMB Borrower for whose account the RMB
Letter of Credit was issued and the RMB Fronting Bank, such RMB Borrower assumes
all risks of the acts and omissions of any beneficiary with respect to its use,
or misuses of, such RMB Letter of Credit issued by the RMB Fronting Bank. In
furtherance and not in limitation of the foregoing, the RMB Fronting Bank shall
not be responsible (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of such RMB Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or insufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such RMB Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) for failure of the beneficiary of any such RMB Letter of
Credit to comply fully with conditions required in order to draw upon such RMB
Letter of Credit, other than as a result of the bad faith, gross negligence or
willful misconduct of the RMB Fronting Bank; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any message, by mail,
cable, telegraph, facsimile transmission, or otherwise; (v) for errors in
interpretation of any technical terms; (vi) for any loss or delay in the
transmission or otherwise of any documents required in order to make a drawing
under any such RMB Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such RMB Letter of Credit of the
proceeds of such RMB Letter of Credit; and (viii) for any consequence arising
from causes beyond the control of the RMB Fronting Bank, including any
Governmental Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the RMB Fronting Bank. None of the above
shall affect, impair or prevent the vesting of the RMB Fronting Bank’s rights
and powers hereunder. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
RMB Fronting Bank under or in connection with the RMB Letters of Credit issued
by it or the related certificates, if taken or omitted in good faith, shall not
put the RMB Fronting Bank under any resulting liability to any RMB Borrower;
provided that, notwithstanding anything in

28



--------------------------------------------------------------------------------



 



      the foregoing to the contrary, the RMB Fronting Bank will be liable to the
RMB Borrower for whose account a RMB Letter of Credit was issued for any damages
suffered by such RMB Borrower or its Subsidiaries as a result of the RMB
Fronting Bank’s grossly negligent or willful failure to pay under such RMB
Letter of Credit after the presentation to it of a sight draft and certificates
strictly in compliance with the terms and conditions of such RMB Letter of
Credit.     (ix)   If the RMB Fronting Bank or the RMB Settlement Agent is
required at any time, pursuant to any bankruptcy, insolvency, liquidation or
reorganization law or otherwise, to return to a RMB Borrower any reimbursement
by such RMB Borrower of any drawing under any RMB Letter of Credit, each RMB
Lender shall pay to the RMB Fronting Bank or the RMB Settlement Agent, as the
case may be, its pro rata share of such payment, but without interest thereon
unless the RMB Fronting Bank or the RMB Settlement Agent is required to pay
interest on such amounts to the Person recovering such payment, in which case
with interest thereon, computed at the same rate, and on the same basis, as the
interest that the RMB Fronting Bank or the RMB Settlement Agent is required to
pay.

2.13   Letter of Credit Usage Absolute The obligations of each RMB Borrower
under this Agreement in respect of any RMB Letter of Credit issued for the
account of such RMB Borrower shall be unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement (as the same may
be amended from time to time) and any RMB Letter of Credit Documents (as
hereinafter defined) under all circumstances, including, without limitation, to
the extent permitted by law, the following circumstances:

  (a)   any lack of validity or enforceability of any RMB Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “RMB
Letter of Credit Documents”) or any RMB Loan Document;     (b)   any change in
the time, manner or place of payment of, or in any other term of, all or any of
the obligations of any RMB Borrower in respect of any other RMB Letters of
Credit issued for the account of such RMB Borrower or any other RMB Borrower or
any other amendment or waiver of or any consent by any RMB Borrower to depart
from all or any of the RMB Letter of Credit Documents or any RMB Loan Document;
provided, that the RMB Fronting Bank shall not consent to any such change or
amendment unless previously consented to in writing by the RMB Borrower for
whose account the RMB Letter of Credit was issued;

29



--------------------------------------------------------------------------------



 



  (c)   any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of any RMB Borrower in respect of any RMB Letters
of Credit issued for the account of such RMB Borrower;     (d)   the existence
of any claim, set-off, defense or other right that such RMB Borrower may have at
any time against any beneficiary or any transferee of a RMB Letter of Credit (or
any Persons for whom any such beneficiary or any such transferee may be acting),
the Agent, the RMB Fronting Bank or any RMB Lender (other than a defense based
on the bad faith, gross negligence or willful misconduct of the Agent, the RMB
Fronting Bank or such RMB Lender) or any other Person, whether in connection
with the RMB Loan Documents, the transactions contemplated hereby or any
unrelated transaction;     (e)   any draft or any other document presented under
or in connection with any RMB Letter of Credit or other RMB Loan Document
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; provided, that
payment by the RMB Fronting Bank under such RMB Letter of Credit against
presentation of such draft or document shall not have been the result of the bad
faith, gross negligence or willful misconduct of the RMB Fronting Bank;     (f)
  payment by the RMB Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the RMB Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or willful misconduct of the RMB Fronting Bank; and    
(g)   any other circumstance or happening whatsoever other than the payment in
full of all obligations hereunder in respect of any RMB Letter of Credit or any
agreement or instrument relating to any RMB Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the applicable RMB Borrower; provided, that
such other circumstance or happening shall not have been the result of bad
faith, gross negligence or willful misconduct of the RMB Fronting Bank.

2.14   RMB Letters of Credit Maturing after Final Maturity

  (i)   Notwithstanding anything contained herein to the contrary, if any RMB

30



--------------------------------------------------------------------------------



 



      Letters of Credit, by their terms, shall mature after Final Maturity,
then, on and after Final Maturity, the provisions of this Agreement shall remain
in full force and effect with respect to such RMB Letters of Credit, and the RMB
Borrower shall comply with the provisions of Clause 2.14(ii). No RMB Letter of
Credit shall mature on a date that is more than twelve (12) months after Final
Maturity then in effect.     (ii)   If, at any time and from time to time, any
RMB Letter of Credit shall have been issued hereunder and the same shall expire
on a date after Final Maturity, then, on the date of Final Maturity, the RMB
Borrower shall pay to the Administrative Agent, on behalf of the RMB Lenders, in
same day funds at the Administrative Agent’s office designated in such demand,
for deposit in the RMB Letter of Credit Collateral Account, RMB Letter of Credit
Collateral in an amount equal to the RMB Letter of Credit Usage under the RMB
Letter of Credit. Interest shall accrue on the RMB Letter of Credit Collateral
Account in accordance with the provisions of Clause 4.2(i).

2.15   Addition of Qualified RMB Borrowers; Release of Qualified RMB Borrowers

  (i)   If after the date hereof, AMB Property, L.P., desires to cause a
Subsidiary of AMB Property, L.P. which otherwise satisfies the definition of a
Qualified RMB Borrower hereunder to become a Qualified RMB Borrower hereunder,
then AMB Property, L.P., shall so notify the Administrative Agent and, upon
satisfaction of the following conditions, such Subsidiary shall become a
Qualified RMB Borrower under this Agreement:

  (a)   such Subsidiary shall duly execute and deliver to the Administrative
Agent a Qualified RMB Borrower Joinder Agreement; and     (b)   such Subsidiary
shall satisfy all of the conditions with respect thereto set forth in the
Qualified RMB Borrower Joinder Agreement.

      The Administrative Agent shall promptly notify each RMB Lender upon a
Subsidiary’s addition as a Qualified RMB Borrower hereunder. Each such Qualified
RMB Borrower shall remain a Qualified RMB Borrower hereunder until released as
provided in Clause 2.15(ii) below.     (ii)   At such time as no RMB Advances
are outstanding as to any RMB Borrower, at the option of such RMB Borrower or
AMB Property, L.P.,

31



--------------------------------------------------------------------------------



 



      and upon notice to Administrative Agent, such RMB Borrower shall be
released as a Qualified RMB Borrower under the RMB Loan Documents, and the RMB
Security Documents, if any, of such Qualified RMB Borrower shall be released.  
  (iii)   The Administrative Agent shall notify the RMB Settlement Agent of any
addition or release of Qualified RMB Borrowers made hereunder prior to the time
such action is to take effect.

2.16   RMB Lenders’ Rights and Obligations Several The rights and obligations of
each RMB Lender hereunder are several and the failure by a RMB Lender to perform
its obligations hereunder shall not affect the obligations of the RMB Borrower
towards any other party hereto nor shall any other party be liable for the
failure by such RMB Lender to perform its obligations hereunder. The amount
owing at any time to a RMB Lender shall be a separate and independent debt from
the amount owing to any other RMB Lenders.

2.17   Denomination of RMB Any amount advanced by the RMB Lenders to the RMB
Borrower under this Agreement shall be denominated in RMB.

2.18   Control Accounts The RMB Settlement Agent shall record the date, amount,
type and maturity of each RMB Advance made by each RMB Lender and the date and
amount of each payment of principal made by each RMB Borrower, with respect
thereto; provided that the failure of the RMB Settlement Agent to make any such
recordation shall not affect the obligations of any RMB Borrower hereunder. Each
RMB Lender shall record the date, amount, type and maturity of each RMB Advance
made by it and the date and amount of each payment of principal made by the
applicable RMB Borrower, with respect thereto; provided that the failure of such
RMB Lender to make any such recordation shall not affect the obligations of any
RMB Borrower hereunder. The Administrative Agent shall calculate the JPY
equivalent of all outstanding RMB Advances denominated in RMB monthly and at the
time of each RMB Advance.

2.19   Fees

  (i)   Each RMB Borrower acknowledges that pursuant to Clause 2.9(a) of the
Master Agreement, the Credit Parties (as defined in the Master Agreement) are
obligated to pay a facility fee in accordance with the terms thereof. Each RMB
Borrower agrees and acknowledges that it shall be liable for its pro rata share
of such facility fees prorata with the other Credit Parties and all other
Alternate Currency Borrowers (as defined in the Master Agreement) based upon its
respective RMB Advances and RMB Letters of Credit Usage and the Advances,

32



--------------------------------------------------------------------------------



 



      Letter of Credit Usage, Alternate Currency Advances and Alternate Currency
Letter of Credit Usage of all other Credit Parties and other Alternate Currency
Credit Parties, as applicable.     (ii)   During the Term and thereafter for so
long as any RMB Letter of Credit shall be outstanding, each RMB Borrower shall
pay to the RMB Settlement Agent, for the account of the RMB Lenders in
proportion to their interests in respect of undrawn RMB Letters of Credit issued
for the account of such RMB Borrower, a fee (a “RMB Letter of Credit Fee”) in an
amount, provided that no Guarantor Event of Default shall have occurred and be
continuing and no RMB Borrower Event of Default shall have occurred and be
continuing with respect to such RMB Borrower, equal to a rate per annum equal to
the then percentage per annum of the Applicable Margin (as defined in the Master
Agreement) as determined by the Administrative Agent with respect to TIBOR Loans
(as defined in the Master Agreement), on the daily average of such issued and
undrawn RMB Letters of Credit, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Term and for so long as any
RMB Letter of Credit shall be outstanding. From the occurrence, and during the
continuance, of a Guarantor Event of Default or a RMB Borrower Event of Default
with respect to such RMB Borrower, such fee shall be increased to be equal to
two percent (2%) per annum on the daily average of such issued and undrawn RMB
Letters of Credit. The RMB Letter of Credit Fee shall be payable in RMB.    
(iii)   Each RMB Borrower shall pay the RMB Fronting Bank, for its own account,
a fee (a “RMB Fronting Bank Fee”) at a rate per annum equal to the greater of
(i) .125% of the undrawn amount of such RMB Letter of Credit issued by such RMB
Fronting Bank for the account of such RMB Borrower (the “RMB Annual Fronting
Bank Fee”) and (ii) the RMB equivalent of JPY25,000, which RMB Fronting Bank Fee
shall be in addition to and not in lieu of, the RMB Letter of Credit Fee. The
RMB Fronting Bank Fee shall be payable in arrears on each January 1, April 1,
July 1 and October 1 during the Term in RMB.     (iv)   All fees set forth in
this Clause 2.19 shall be deemed to have been earned on the date payment is due
in accordance with the provisions hereof and shall be non-refundable. The
obligation of any RMB Borrower to pay such fees in accordance with the
provisions hereof shall be binding upon the RMB Borrower and shall inure to the
benefit of the RMB Finance Parties regardless of whether any RMB Advances are
actually made.

2.20   Reimbursement of Costs Each RMB Borrower may prepay any RMB Advance
pursuant to the terms hereof, provided always that such RMB Borrower shall hold
harmless and indemnify the RMB Lenders against all reasonable costs and

33



--------------------------------------------------------------------------------



 



expenses incurred by or as a consequence of such prepayment, which costs and
expenses as reasonably determined by the RMB Lenders shall be paid within
15 days after certification of such RMB Lender and calculated as follows:
(a) the then applicable Interest Rate minus the greater of the RMB Lender’s
saving deposit rate or 0%, times (b) the prepaid RMB Advance amount, times
(c) actual number of days remaining prior to the expiration of the then current
Interest Period for such RMB Advance, (d) divided by 360. A statement in
reasonable detail of the calculation of such costs and expenses shall be sent to
the RMB Borrower. Additionally, if any RMB Borrower revokes or fails to borrow
pursuant to any Notice of RMB Borrowing, such RMB Borrower shall reimburse each
RMB Lender within 15 days after certification of such RMB Lender of such loss or
expense (which shall be delivered by each such RMB Lender to Administrative
Agent for delivery to such RMB Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related RMB Advance),
including, without limitation, any loss incurred in obtaining, liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after any such payment or failure to borrow, provided that such RMB
Lender shall have delivered to Administrative Agent and Administrative Agent
shall have delivered to such RMB Borrower a certification as to the amount of
such loss or expense, which certification shall set forth in reasonable detail
the basis for and calculation of such loss or expense and shall be conclusive in
the absence of demonstrable error.
CLAUSE 3 Conditions Precedent

3.1   Conditions Precedent to the First RMB Advance or RMB Letter of Credit
Issuance The closing hereunder shall occur on the date when each of the
following conditions is satisfied (or waived in writing by the Administrative
Agent and all of the RMB Lenders):

  (i)   the Initial RMB Borrower, the Administrative Agent and the RMB
Settlement Agent and each of the RMB Lenders shall have executed and delivered
to the Administrative Agent a duly executed original of this Agreement;     (ii)
  each Qualified RMB Borrower, if any, shall have executed and delivered to the
Administrative Agent a duly executed original of a Qualified RMB Borrower
Joinder Agreement;     (iii)   the Administrative Agent shall have received an
opinion of Zhong Lun

34



--------------------------------------------------------------------------------



 



      W&D Law Firm, PRC counsel for the RMB Borrowers, in the form acceptable to
the Administrative Agent, the RMB Lenders and their counsel;     (iv)   the
Administrative Agent shall have received all documents the Administrative Agent
may reasonably request relating to the existence of the RMB Borrowers, the
authority for and the validity of this Agreement and the other RMB Loan
Documents, the incumbency of officers executing this Agreement and the other RMB
Loan Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the items listed in Section 2 of the Second Schedule, as
applicable each as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a duly authorized officer of the
applicable Person as of a date not more than ten (10) days prior to the Closing
Date;     (v)   each RMB Borrower as of the Closing Date shall have executed a
solvency certificate acceptable to the Administrative Agent;     (vi)   the
Administrative Agent shall have received all certificates, agreements and other
documents and papers referred to in this Clause 3.1 and the Notice of RMB
Borrowing referred to in Clause 3.2, if applicable, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its sole discretion;     (vii)   to the extent a RMB
Borrower is a party to such agreement, such RMB Borrower shall have taken all
actions required to authorize the execution and delivery of this Agreement, the
Qualified RMB Borrower Joinder Agreement and the other RMB Loan Documents and
the performance thereof;     (viii)   the RMB Lenders shall be satisfied that no
RMB Borrower nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect
and AMB Property Corporation shall have delivered a certificate so stating;    
(ix)   the reasonable fees and expenses accrued through the Closing Date of
Skadden, Arps, Slate, Meagher & Flom LLP and Jun He Law Offices, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for each RMB Borrower to approve and
process the same, shall have been paid to

35



--------------------------------------------------------------------------------



 



      Skadden, Arps, Slate, Meagher & Flom LLP and Jun He Law Offices,
respectively;     (x)   each RMB Borrower shall have delivered copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by such RMB Borrower of the RMB Loan
Documents to which such RMB Borrower is a party and the validity and
enforceability of the RMB Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;     (xi)   no Default or Event of Default
shall have occurred; and     (xii)   each of AMB Property, L.P. and AMB Property
Corporation shall have delivered a certificate in form acceptable to
Administrative Agent showing compliance with the requirements of Section 5.8 of
the Master Agreement as of the Closing Date.

3.2   Conditions Precedent to Each RMB Advance and/or Each Issuance of a RMB
Letter of Credit The obligation of any RMB Lender to make a RMB Advance or to
participate in any RMB Letter of Credit issued by the RMB Fronting Bank and the
obligation of the RMB Fronting Bank to issue a RMB Letter of Credit on the
occasion of any RMB Advance is subject to the satisfaction of the following
conditions:

  (i)   receipt by the Administrative Agent of a Notice of RMB Borrowing as
required by Clause 2.2 or a request to cause a RMB Fronting Bank to issue a RMB
Letter of Credit pursuant to Clause 2.12;     (ii)   if so requested by the
Administrative Agent, the RMB Borrower shall furnish to the Administrative Agent
an opinion of a PRC counsel for the RMB Borrowers, acceptable to the
Administrative Agent, the RMB Lenders and their counsel, opining that the
intended use of the proceeds to fund the acquisition and development of
properties, or the acquisition of beneficial interests in properties in PRC and
for other real estate purposes in PRC complies in all respect with the then
current requirements of the PRC law and regulations;     (iii)   in the event
that any RMB Borrower exercised the RMB Secured Option, on or before the date
that is five (5) Business Days prior to such RMB Advance, such RMB Borrower
shall deliver to the Administrative Agent each of the items listed in Section 1
of the Second Schedule;

36



--------------------------------------------------------------------------------



 



  (iv)   immediately after such RMB Advance, the aggregate outstanding principal
amount of the RMB Advances plus the RMB Letter of Credit Usage will not exceed
the aggregate amount of the RMB Commitments;     (v)   deliver a certified copy
of the receipt evidencing payment of all stamp duty payable in respect of this
Agreement and the RMB Advance;     (vi)   immediately before and after giving
effect to such RMB Advance or issuance of any RMB Letter of Credit, no Guarantor
Default or Guarantor Event of Default, and no RMB Borrower Default or RMB
Borrower Event of Default with respect to such RMB Borrower, shall have occurred
and be continuing;     (vii)   the representations and warranties of such RMB
Borrower contained in this Agreement and the RMB Loan Documents and the
representations and warranties of AMB Property, L.P., and AMB Property
Corporation in the Master Agreement (in each case, other than representations
and warranties which expressly speak as of a different date) shall be true and
correct in all material respects on and as of the date of such RMB Advance both
before and after giving effect to the making of such RMB Advances;     (viii)  
no law or regulation shall have been adopted, no order, judgment or decree of
any governmental authority shall have been issued, and no litigation shall be
pending, which does or seeks to enjoin, prohibit or restrain, the making or
repayment of the RMB Advances (or any RMB Letter of Credit, as applicable) or
the consummation of the transactions contemplated by this Agreement; and    
(ix)   no event, act or condition shall have occurred after the Closing Date
which, in the reasonable judgment of the Administrative Agent or the Majority
RMB Lenders, as the case may be, has had or is likely to have a Material Adverse
Effect.

Each RMB Advance hereunder or issuance of a RMB Letter of Credit hereunder shall
be deemed to be a representation and warranty by each RMB Borrower receiving
such RMB Advance or for whose account such RMB Letter of Credit is being issued
on the date of such RMB Advance as to the facts specified in clauses (iv), (vi),
(vii), (viii) and (ix) (to the extent that such RMB Borrower is or should have
been aware of any Material Adverse Effect) of this Clause, except as otherwise
disclosed in writing by such RMB Borrower to the RMB Lenders. Notwithstanding
anything to the contrary, no making of a RMB Advance or

37



--------------------------------------------------------------------------------



 



issuance of a RMB Letter of Credit shall be permitted hereunder if such RMB
Advance or RMB Letter of Credit would cause any RMB Borrower to fail to be in
compliance with any of the covenants contained in this Agreement or in any of
the other RMB Loan Documents or would cause any Credit Party (as defined in the
Master Agreement) to fail to be in compliance with any of the covenants
contained in the Master Agreement or in any of the other Loan Documents (as
defined in the Master Agreement).
PART 3
REPRESENTATIONS, WARRANTIES AND COVENANTS AND EVENTS OF
DEFAULT AND REMEDIES
CLAUSE 4 Representations & Warranties & Additional Covenants

4.1   Representations & Warranties In order to induce the Administrative Agent,
the RMB Fronting Bank and each of the other RMB Lenders which is or may become a
party to this Agreement to make the RMB Advances or issue the RMB Letters of
Credit, the Initial RMB Borrower makes the following representations and
warranties as of the Closing Date. Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other RMB Loan Documents and the making of the RMB Advances and issuance of the
Letters of Credit.

  (i)   Existence and Power The Initial RMB Borrower is wholly foreign owned
enterprise duly organized and validly existing under the laws of PRC. The
Initial RMB Borrower has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. In particular, the Initial RMB
Borrower shall comply with the requirements set out in Circular Jianzhufang
[2006] No.171 (Opinions on Regulating the Entry into and the Administration of
Foreign Investment in Real Estate Market) and such other laws and regulations as
promulgated by the PRC government and supervision authorities from time to time
concerning the type of activities carried out by the Initial RMB Borrower.    
(ii)   Power and Authority

  (a)   The Initial RMB Borrower has the requisite power and authority to
execute, deliver and carry out the terms and provisions of each of the

38



--------------------------------------------------------------------------------



 



      RMB Loan Documents to which it is a party and has taken all necessary
action, if any, to authorize the execution and delivery on behalf of the Initial
RMB Borrower and the performance by the Initial RMB Borrower of the RMB Loan
Documents to which it is a party.     (b)   The Initial RMB Borrower has duly
executed and delivered each RMB Loan Document to which it is a party in
accordance with the terms of this Agreement, and each such RMB Loan Document
constitutes the legal, valid and binding obligation of the Initial RMB Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.

  (iii)   No Violation Neither the execution, delivery or performance by or on
behalf of the Initial RMB Borrower of the RMB Loan Documents to which it is a
party, nor compliance by the Initial RMB Borrower with the terms and provisions
thereof nor the consummation of the transactions contemplated by such RMB Loan
Documents, (i) will materially contravene any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Initial RMB Borrower pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which the Initial RMB
Borrower (or of any partnership of which the Initial RMB Borrower is a partner)
is a party or by which it or any of its property or assets is bound or to which
it is subject (except for such breaches and defaults under loan agreements which
the lenders thereunder have agreed to forbear pursuant to valid forbearance
agreements), or (iii) will cause a material default by the Initial RMB Borrower
under any organizational document of any Person in which the Initial RMB
Borrower has an interest, or cause a material default under the Initial RMB
Borrower’s organizational documents, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property of such Initial
RMB Borrower (except as contemplated herein).

39



--------------------------------------------------------------------------------



 



  (iv)   Litigation Except as previously disclosed by AMB Property, L.P. and/or
AMB Property Corporation in writing to the Administrative Agent, there is no
action, suit or proceeding pending against or, to the knowledge of the Initial
RMB Borrower, threatened against or affecting, (i) the Initial RMB Borrower,
(ii) the RMB Loan Documents or any of the transactions contemplated by the RMB
Loan Documents or (iii) any of their assets, before any court or arbitrator or
any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually, or in the
aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other RMB Loan Documents. As of
the Closing Date, no such action, suit or proceeding exists.     (v)  
Organizational Documents The Initial RMB Borrower represents that it has
delivered to the Administrative Agent true, correct and complete copies of its
organizational documents. Attached hereto as Exhibit D is a true, correct and
complete (up to the tiers shown) organizational and transaction structure chart
for the Initial RMB Borrower as of the Closing Date.     (vi)   Registrations,
Filings and Stamp Duty All acts, conditions and things required to be done,
fulfilled and performed have been done, fulfilled and performed in order (a) to
enable the Initial RMB Borrower lawfully to enter into, exercise its rights
under and perform and comply with the obligations expressed to be assumed by it
in this Agreement, (b) to ensure that the obligations expressed to be assumed by
it in this Agreement are legal, valid and binding and (c) to make this Agreement
admissible as evidence in the PRC and under the laws of the PRC in force at the
date hereof, and it is not necessary to file, record or enroll this Agreement
with any court or other authority in the PRC and no stamp, registration or
similar tax shall be paid on or in relation thereto, except for the filings
referred to in Clause 10.3 as required by law and the payment of stamp duty of
0.005% as of the date of this Agreement (or such higher or lower percentage as
may from to time be stipulated under the PRC laws and regulations) of the full
amount of the RMB Advances hereunder by each of the parties thereto.

4.2   Additional Covenants.

  (i)   If, at any time and from time to time, any RMB Letter of Credit shall
have been issued hereunder (regardless of on whose behalf it shall have been
issued) and a Guarantor Event of Default shall have occurred and be

40



--------------------------------------------------------------------------------



 



      continuing, then, upon the occurrence and during the continuation thereof,
the Administrative Agent, after consultation with the RMB Lenders, may, and upon
the demand of the Majority RMB Lenders shall, whether in addition to the taking
by the Administrative Agent of any of the actions described in this Clause or
otherwise, make a demand upon each RMB Borrower for whom a RMB Letter of Credit
was issued, and forthwith upon such demand (but in any event within ten
(10) days after such demand), each such RMB Borrower shall pay to the RMB
Settlement Agent in same day funds for deposit in a special cash collateral
account (the “RMB Letter of Credit Collateral Account”) to be maintained in the
name of the Administrative Agent (on behalf of the RMB Lenders) and under its
sole dominion and control at such place as shall be designated by the
Administrative Agent, an amount equal to the amount of the RMB Letter of Credit
Usage under the RMB Letters of Credit issued for the account of such RMB
Borrower. If, at any time and from time to time, any RMB Letter of Credit shall
have been issued hereunder for the account of any RMB Borrower and a RMB
Borrower Event of Default shall have occurred and be continuing with respect to
such RMB Borrower, then, upon the occurrence and during the continuation
thereof, the Administrative Agent, after consultation with the RMB Lenders, may,
and upon the demand of the Majority RMB Lenders shall, whether in addition to
the taking by the Administrative Agent of any of the actions described in this
Clause or otherwise, make a demand upon such defaulting RMB Borrower for whom a
RMB Letter of Credit was issued, and forthwith upon such demand (but in any
event within ten (10) days after such demand), such defaulting RMB Borrower
shall pay to the RMB Settlement Agent in same day funds for deposit in the RMB
Letter of Credit Collateral Account, an amount equal to the amount of the RMB
Letter of Credit Usage under such RMB Letters of Credit issued for the account
of such defaulting RMB Borrower. Interest shall accrue on the RMB Letter of
Credit Collateral Account at a rate equal to the currently applicable RMB
deposit rate published by the People’s Bank of China.

  (ii)   Each RMB Borrower hereby pledges, assigns and grants to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the RMB Lenders a lien on and a security interest in, the following
collateral (the “RMB Letter of Credit Collateral”):

  (a)   The RMB Letter of Credit Collateral Account, all cash of such RMB
Borrower deposited therein and all certificates and instruments, if any, from
time to time representing or evidencing the RMB Letter of Credit Collateral
Account;

41



--------------------------------------------------------------------------------



 



  (b)   All notes, certificates of deposit and other instruments from time to
time hereafter delivered to or otherwise possessed by the Administrative Agent
for or on behalf of such RMB Borrower or substitution for or in respect of any
or all of the then existing RMB Letter of Credit Collateral of such RMB
Borrower;     (c)   all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing RMB Letter of
Credit Collateral of such RMB Borrower; provided that, if no Event of Default
hereunder has occurred and is continuing, any interest, dividends or other
earnings received with respect to the RMB Letter of Credit Collateral shall be
distributed to RMB Borrower on a monthly basis; and     (d)   to the extent not
covered by the above clauses, all proceeds of any or all of the foregoing RMB
Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of such RMB Borrower now or hereafter existing hereunder and under
any other RMB Loan Document.

  (iii)   Each RMB Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the RMB Lenders to apply, from time to time after funds of
such RMB Borrower are deposited in the RMB Letter of Credit Collateral Account,
funds of such RMB Borrower then held in the RMB Letter of Credit Collateral
Account to the payment of any amounts, in such order as the Administrative Agent
may elect, as shall have become due and payable by such RMB Borrower to the RMB
Lenders in respect of the RMB Letters of Credit issued for the account of such
RMB Borrower.     (iv)   Neither an RMB Borrower nor any Person claiming or
acting on behalf of or through such RMB Borrower shall have any right to
withdraw any of the funds held in the RMB Letter of Credit Collateral Account,
except as provided in Clauses 4.2(ii) and 4.2(viii) hereof.     (v)   Each RMB
Borrower agrees that it will not (i) sell or otherwise dispose of any interest
in the RMB Letter of Credit Collateral of such RMB Borrower or (ii) create or
permit to exist any lien, security interest or other charge or encumbrance upon
or with respect to any of the RMB Letter of Credit Collateral of such RMB
Borrower, except for the security interest created

42



--------------------------------------------------------------------------------



 



      by this Clause 4.2.

  (vi)   If any Event of Default shall have occurred and be continuing:

(a) With respect to any Guarantor Event of Default under the Master Agreement,
the Administrative Agent may, in its sole discretion, without notice to the RMB
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of the RMB Letter of Credit
Collateral of any RMB Borrower first, (x) amounts previously drawn on any RMB
Letter of Credit issued for the account of any RMB Borrower that have not been
reimbursed by the applicable RMB Borrower and (y) any RMB Letter of Credit Usage
of any RMB Borrower described in clause (ii) of the definition thereof that are
then due and payable and second, any other unpaid RMB Obligations then due and
payable, in such order as the Administrative Agent shall elect. With respect to
any RMB Borrower Event of Default relating to any RMB Borrower, the
Administrative Agent may, in its sole discretion, without notice to the RMB
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of the RMB Letter of Credit
Collateral of such RMB Borrower first, (x) amounts previously drawn on any RMB
Letter of Credit issued for the account of such RMB Borrower that have not been
reimbursed by such RMB Borrower and (y) any RMB Letter of Credit Usage of any
RMB Borrower described in clause (ii) of the definition thereof that are then
due and payable from any RMB Borrower and second, any other unpaid RMB
Obligations of such RMB Borrower then due and payable, in such order as the
Administrative Agent shall elect. The rights of the Administrative Agent under
this Clause 4.2 are in addition to any rights and remedies which any RMB Lender
may have.
(b) The Administrative Agent may also exercise, in its sole discretion, in
respect of the RMB Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under applicable law including
contract law or guarantee law.

  (vii)   The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the RMB Letter of Credit Collateral if
the RMB Letter of Credit Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, it being
understood that, assuming such treatment, the Administrative Agent shall not
have any responsibility or liability with

43



--------------------------------------------------------------------------------



 



      respect thereof.     (viii)   At such time as all Events of Default have
been cured or waived in writing, all amounts of any RMB Borrower remaining in
the RMB Letter of Credit Collateral Account shall be promptly returned to such
RMB Borrower and, in the case of RMB Letters of Credit maturing after the Final
Maturity, upon the return of any such RMB Letter of Credit, any amount of any
RMB Borrower attributable to such RMB Letter of Credit shall be promptly
returned to such RMB Borrower. Any surplus of the funds of any RMB Borrower held
in the RMB Letter of Credit Collateral Account remaining after returning all RMB
Letters of Credit maturing after Final Maturity issued for the account of such
RMB Borrower shall be paid to such RMB Borrower.

CLAUSE 5 Events of Default

5.1   Events of Default A “RMB Borrower Event of Default” as to any RMB Borrower
shall have occurred if one or more of the following events shall have occurred
and be continuing:

  (i)   such RMB Borrower shall fail to (i) pay when due any principal of any
RMB Advance, or (ii) such RMB Borrower shall fail to pay when due interest on
any RMB Advance or any fees or any other amount payable to Administrative Agent
or the RMB Lenders hereunder and the same shall continue for a period of five
(5) days after the same becomes due;     (ii)   such RMB Borrower shall fail to
observe or perform any covenant or agreement contained in this Agreement (other
than those referenced in Clause 5.1(i) hereof) and/or the RMB Security Documents
of such RMB Borrower, if any, for 30 days after written notice thereof has been
given to such RMB Borrower by the Administrative Agent; or if such default is of
such a nature that it cannot with reasonable effort be completely remedied
within said period of thirty (30) days such additional period of time as may be
reasonably necessary to cure same, provided such RMB Borrower commences such
cure within said thirty (30) day period and diligently prosecutes same, until
completion, but in no event shall such extended period exceed ninety (90) days;
provided, further, that such RMB Borrower, in lieu of such cure, may within such
time periods described above, exercise its right under Clause 2.8 to cause such
RMB Security Documents to be terminated and released or to select another RMB
Secured Option under Clause 2.8, in which event such failure shall be deemed
cured;

44



--------------------------------------------------------------------------------



 



  (iii)   any representation, warranty, certification or statement made by such
RMB Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
such RMB Borrower at the time made or deemed made to be incorrect, the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
Administrative Agent to such RMB Borrower;     (iv)   such RMB Borrower shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect,
including under PRC law, any corporate action or proceedings are undertaken
relating to bankruptcy, civil rehabilitation, commencement of corporate
reorganization proceedings, commencement of company arrangement or commencement
of special liquidation; and except for any such action taken for the purposes of
a reconstruction or amalgamation whilst solvent on terms previously approved by
the Administrative Agent or for the appointment of a liquidator, receiver,
administrator, administrative receiver, conservator, custodian, trustee or
similar officer of it or of any or all of its revenues and assets or seeking the
appointment of a trustee, receiver, liquidate, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action to authorize any of the
foregoing;     (v)   an involuntary case or other proceeding shall be commenced
against such RMB Borrower seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against such RMB Borrower under the federal or national
bankruptcy laws as now or hereafter in effect;

45



--------------------------------------------------------------------------------



 



  (vi)   at any time, for any reason, such RMB Borrower seeks to repudiate its
obligations under any RMB Loan Document;     (vii)   a default by such RMB
Borrower beyond any applicable notice or grace period under any of the other RMB
Loan Documents to which such RMB Borrower is a party;     (viii)   any assets of
such RMB Borrower shall constitute “assets” (within the meaning of ERISA (as
defined in the Master Agreement) or Section 4975 of the Code (as defined in the
Master Agreement), including but not limited to 29 C.F.R. § 2510.3-101 or any
successor regulation thereto) of an “employee benefit plan” within the meaning
of Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code; or     (ix)   any RMB Advances made to such RMB Borrower, any of the
RMB Loan Documents to which any RMB Borrower is a party or the exercise of any
of the Administrative Agent’s or any of the RMB Lender’s rights in connection
therewith shall constitute a prohibited transaction under ERISA and/or the Code.

5.2 Remedies

  (i)   Rights and Remedies with Respect to RMB Borrower Event of Default. Upon
the occurrence of any RMB Borrower Event of Default described in Clauses
5.1(iv), (v), (vi), (viii) and (ix) with respect to such RMB Borrower, the
unpaid principal amount of, and any and all accrued interest on, the RMB
Advances made to such defaulting RMB Borrower and any and all accrued fees and
other RMB Obligations of such defaulting RMB Borrower hereunder shall
automatically become immediately due and payable by such defaulting RMB
Borrower, with all additional interest from time to time accrued thereon and
without presentation, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by such defaulting RMB
Borrower; and upon the occurrence and during the continuance of any other RMB
Borrower Event of Default, the Administrative Agent, following consultation with
the RMB Lenders, may (and upon the demand of the Majority RMB Lenders shall), by
written notice to such defaulting RMB Borrower and AMB Property, L.P., in
addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the RMB Lenders under applicable law or under any of
the other RMB Loan Documents to which

46



--------------------------------------------------------------------------------



 



      such defaulting RMB Borrower is a party, declare that the unpaid principal
amount of and any and all accrued and unpaid interest on the RMB Advances made
to such defaulting RMB Borrower and any and all accrued fees and other RMB
Obligations of such defaulting RMB Borrower hereunder to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and (except as otherwise provided in the RMB Loan
Documents to which such defaulting RMB Borrower is a party) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by such defaulting RMB Borrower.     (ii)   Enforcement
of Rights and Remedies Notwithstanding anything to the contrary contained in
this Agreement or in any other RMB Loan Document, the Administrative Agent and
the RMB Lenders each agree that any exercise or enforcement of the rights and
remedies granted to the Administrative Agent or the RMB Lenders under this
Agreement or under applicable law with respect to this Agreement or any other
RMB Loan Documents shall be commenced and maintained by the Administrative Agent
on behalf of the Administrative Agent and/or the RMB Lenders. The Administrative
Agent shall act at the direction of the Majority RMB Lenders in connection with
the exercise of any and all remedies under applicable law or under any of the
RMB Loan Documents or, if the Majority RMB Lenders are unable to reach
agreement, then, from and after an RMB Borrower Event of Default, the
Administrative Agent may pursue such rights and remedies as it may determine.  
  (iii)   Notice of Default The Administrative Agent shall give notice to the
RMB Borrower of a RMB Borrower Default promptly upon being requested to do so by
the Majority RMB Lenders and shall thereupon notify all the RMB Lenders and the
RMB Settlement Agent thereof. The Administrative Agent and the RMB Settlement
Agent shall not be deemed to have knowledge or notice of the occurrence of any
RMB Borrower Default or RMB Borrower Event of Default (other than nonpayment of
principal of or interest on the RMB Advances) unless Administrative Agent or the
RMB Settlement Agent has received notice in writing from a RMB Lender or a RMB
Borrower or AMB Property, LP referring to this Agreement or the other RMB Loan
Documents, describing such event or condition. Should Administrative Agent
receive notice of the occurrence of a RMB Borrower Default or RMB

47



--------------------------------------------------------------------------------



 



      Borrower Event of Default expressly stating that such notice is a notice
of a RMB Borrower Default or a RMB Borrower Event of Default, or should
Administrative Agent send any RMB Borrower a notice of RMB Borrower Default or
RMB Borrower Event of Default, Administrative Agent shall promptly give notice
thereof to each RMB Lender.     (iv)   Remedies and Waivers No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent,
the RMB Settlement Agent or any other RMB Finance Party or any of them, any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent or preclude any
further or other exercise thereof or the exercise of any other right or remedy.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.     (v)   Partial Invalidity If, at any
time, any provision hereof is or becomes illegal, invalid or unenforceable in
any respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions hereof nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

PART 4
EXPENSES AND INDEMNITY
CLAUSE 6 Expenses.

6.1   Expenses Each RMB Borrower (provided each RMB Borrower shall only be
liable for the enforcement costs incurred with respect to the RMB Loan Documents
to which such RMB Borrower is a party) shall pay within thirty (30) days after
written notice from the Administrative Agent, (i) all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP and Jun He Law Offices), in connection with the preparation
of this Agreement, the other RMB Loan Documents and the documents and
instruments referred to therein, and any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, (ii) all
reasonable fees and disbursements of special counsel in connection with the
syndication of the RMB Advances, and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
RMB Lender, including, without limitation, fees and disbursements of counsel for

48



--------------------------------------------------------------------------------



 



    the Agent and each of the RMB Lenders, in connection with the enforcement of
the RMB Loan Documents including, without limitation, the RMB Security Documents
and any other instruments referred to therein, and such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom; provided, however, that the attorneys’ fees and disbursements for
which any RMB Borrower is obligated under this Clause 6.1 shall be limited to
the reasonable non-duplicative fees and disbursements of (A) counsel for Agent
and (B) counsel for all of the RMB Lenders as a group; and provided, further,
that all other costs and expenses for which any RMB Borrower is obligated under
this Clause 6.1 shall be limited to the reasonable non-duplicative costs and
expenses of Agent. For purposes of this Clause 6.1, (1) counsel for Agent shall
mean a single outside law firm representing Agent and (2) counsel for all of the
RMB Lenders as a group shall mean a single outside law firm representing such
RMB Lenders as a group (which law firm may or may not be the same law firm
representing Agent).   6.2   RMB Lenders’ Liabilities for Costs Each RMB Lender
shall, ratably in accordance with its RMB Commitment, indemnify the Agent and
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the RMB Borrowers) against any cost, expense
(including, without limitation, counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitee’s gross
negligence or willful misconduct) that such indemnitee may suffer or incur in
connection with its duties as Agent under this Agreement, the other RMB Loan
Documents or any action taken or omitted by such indemnitee hereunder. In the
event that Agent shall, subsequent to its receipt of indemnification payment(s)
from RMB Lenders in accordance with this section, recoup any amount from any RMB
Borrower, or any other party liable therefor in connection with such
indemnification, Agent shall refund the indemnification payment(s) to the RMB
Lenders which previously made such payment(s) pro rata, based upon the actual
amounts which were theretofore paid by each RMB Lenders. Agent shall reimburse
such RMB Lenders so entitled to reimbursement within two (2) Business Days of
its receipt of such funds from such RMB Borrower or such other party liable
therefor.

CLAUSE 7 Indemnity

7.1   Indemnity Each RMB Borrower agrees to indemnify Agent and each RMB Lender,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “RMB Indemnitee”) and hold each RMB
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such RMB Indemnitee
in connection with any investigative, administrative or judicial proceeding that

49



--------------------------------------------------------------------------------



 



    may at any time (including, without limitation, at any time following the
payment of the RMB Obligations) be asserted against any RMB Indemnitee, as a
result of, or arising out of, or in any way related to or by reason of any of
the transactions contemplated by the RMB Loan Documents or the execution,
delivery or performance of any RMB Loan Document. In addition, the
indemnification set forth in this Clause 7.1 in favor of any director, officer,
agent or employee of Agent or any RMB Lender shall be solely in their respective
capacities as such director, officer, agent or employee. Each RMB Borrower’s
obligations under this Clause shall survive the termination of this Agreement,
the release of a Qualified RMB Borrower pursuant to Clause 2.15 and the payment
of the RMB Obligations.

PART 5
PAYMENTS
CLAUSE 8 Currency and Payments

8.1   Currency of Account and Payment The RMB is the currency of account and
payment for each and every sum at any time due from the RMB Borrower hereunder.
  8.2   Payments to the RMB Settlement Agent On each date on which this
Agreement requires an amount to be paid by any RMB Borrower or any of the RMB
Lenders hereunder, any RMB Borrower or, as the case may be, such RMB Lender
shall make the same available to the RMB Settlement Agent by payment in RMB not
later than 11:00 a.m. (Beijing time) on the relevant due date in same day funds
to the following or such other account or bank as the RMB Settlement Agent may
from time to time specify for this purpose.

     
(CHINIES CHARACTER) [f35262f3526223.gif]
  : (CHINIES CHARACTER) [f35262f3526228.gif]
(CHINIES CHARACTER) [f35262f3526224.gif]
  : 563290000018
(CHINIES CHARACTER) [f35262f3526225.gif]
  : (CHINIES CHARACTER) [f35262f3526229.gif]
(CHINIES CHARACTER) [f35262f3526225.gif]
  : 563290000018
 
   
(CHINIES CHARACTER) [f35262f3526227.gif]
  : 

8.3   Alternative Payment Arrangements If, at any time, it shall become
impracticable (by reason of any action of any governmental agency or any change
in law, exchange control regulations or any similar event) for the RMB Borrower
to make any payments hereunder in the manner specified in Clause 8.2 (Payments
to the Administrative Agent), then the RMB Borrower may agree with each or any
of the RMB Lenders alternative arrangements for the payment directly to such RMB
Lender of amounts due to such RMB Lender hereunder, provided that, in the
absence of any such agreement with any RMB Lender, the RMB Borrower

50



--------------------------------------------------------------------------------



 



    shall be obliged to make all payments due to such RMB Lender in the manner
specified herein. Upon such agreement being reached between the RMB Borrower and
a RMB Lender, the RMB Borrower and such RMB Lender shall immediately notify the
RMB Settlement Agent thereof and shall thereafter promptly notify the RMB
Settlement Agent of all payments made directly to such RMB Lender.   8.4  
Payments by the RMB Settlement Agent Save as otherwise provided herein, provided
that the relevant party deposits the relevant amounts to the account designated
by the RMB Settlement Agent by 11:00 a.m. (Beijing time) on the payment due
date, each payment received by the RMB Settlement Agent for the account of
another Person pursuant to Clause 8.2 (Payments to the RMB Settlement Agent)
shall be segregated upon receipt and made available by the RMB Settlement Agent
to such other Person (in the case of a RMB Lender, for the account of its RMB
Facility Office) for value the same day by transfer to such account of such
Person as set out in the Fifth Schedule (Payment Instructions) or in a Transfer
Agreement or such other account with such RMB Lender as such Person shall have
previously notified to the RMB Settlement Agent by ten (10) Business Days notice
without reduction for or on account of any set-off or counterclaim. The RMB
Settlement Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the RMB Loan Documents to
be paid by the RMB Settlement Agent if the RMB Settlement Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognized clearing or settlement system used by
the RMB Settlement Agent for that purpose.   8.5   No Set-off All payments
required to be made by the RMB Borrower hereunder shall be calculated without
reference to any set-off or counterclaim and shall be made free and clear of and
without any deduction for or on account of any set-off or counterclaim.   8.6  
Order of Repayment The RMB Settlement Agent shall apply the payments made by any
RMB Borrower in order of expenses due and payable hereunder by such RMB
Borrower, any penalty interest due from such RMB Borrower, any overdue interest
due from such RMB Borrower, interest due from such RMB Borrower, and then
principal due from such RMB Borrower which are then due and payable but unpaid,
and in any case in accordance with the Payment Instructions, repay the amount it
received to the RMB Lenders.   8.7   Treatment of RMB Lenders. The Agent may
treat each RMB Lender as a RMB Lender, entitled to payments under this Agreement
and acting through its RMB Facility Office unless it has received not less than
five (5) Business Days prior notice from that RMB Lender to the contrary in
accordance with the terms of this Agreement.

51



--------------------------------------------------------------------------------



 



PART 6
ASSIGNMENTS AND TRANSFERS
CLAUSE 9 Successors and Assigns; Assignments and Transfers

9.1   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the RMB Borrowers may not assign or otherwise transfer any of their
rights under this Agreement or the other RMB Loan Documents without the prior
written consent of all RMB Lenders and the Administrative Agent and a RMB Lender
may not assign or otherwise transfer any of its interest under this Agreement
except as set forth in Clause 9.2 and 9.3 below.

9.2   Prior to the occurrence of an Event of Default, any RMB Lender may at any
time, grant to an existing RMB Lender, one or more banks, finance companies,
insurance companies or other financial institutions which are RMB Qualified
Institutional Investors (a “Participant”) in minimum amounts of not less than
the RMB equivalent of JPY350,000,000 (or any lesser amount in the case of
participations to an existing RMB Lender) participating interests in its RMB
Commitment or any or all of its portion of the RMB Advances proratably. After
the occurrence and during the continuance of an Event of Default, any RMB Lender
may at any time grant to any Person in any amount (also a “Participant”),
participating interests in its RMB Commitment or any or all of its portion of
the RMB Advances proratably. Any participation made during the continuation of
an Event of Default shall not be affected by the subsequent cure of such Event
of Default. In the event of any such grant by a RMB Lender of a participating
interest to a Participant, whether or not upon notice to the RMB Borrowers and
the Administrative Agent, such RMB Lender shall remain responsible for the
performance of its obligations hereunder, and the RMB Borrowers and the
Administrative Agent shall continue to deal solely and directly with such RMB
Lender in connection with such RMB Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any RMB Lender may grant such a
participating interest shall provide that such RMB Lender shall retain the sole
right and responsibility to enforce the obligations of the RMB Borrowers
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such RMB Lender will not agree to any
modification, amendment or waiver of this Agreement described in clause (i),
(ii), (iii) or (iv) of Clause 11 without the consent of the Participant. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.

52



--------------------------------------------------------------------------------



 



9.3   Any RMB Lender (in such capacity, an “Assignor”) may at any time assign to
a RMB Qualified Institution (in each case, a “Purchasing Lender”) (i) prior to
the occurrence of an Event of Default, in minimum amounts of not less than the
RMB equivalent of JPY350,000,000 and integral multiple of the RMB equivalent of
JPY1,000,000 thereafter (or any lesser amount in the case of assignments to an
existing RMB Lender) and (ii) after the occurrence and during the continuance of
an Event of Default, in any amount, all or a proportionate part of all, of its
rights and obligations under this Agreement and the other RMB Loan Documents,
and, in either case, such Purchasing Lender shall assume such rights and
obligations, pursuant to a Transfer Agreement in substantially the form of the
Fourth Schedule hereto executed by such Purchasing Lender and such Assignor;
provided, that if no Event of Default shall have occurred and be continuing,
such assignment shall be subject to the Administrative Agent’s, the RMB Fronting
Bank’s and the RMB Borrowers’ consent, which consent shall not be unreasonably
withheld or delayed; and provided further that if an Purchasing Lender is an
affiliate of such Assignor or was a RMB Lender immediately prior to such
assignment, the RMB Borrower’s consent shall not be required. Upon execution and
delivery of such instrument and payment by such Purchasing Lender to such
Assignor of an amount equal to the purchase price agreed between such Assignor
and such Purchasing Lender, such Purchasing Lender shall be a RMB Lender party
to this Agreement and shall have all the rights and obligations of a RMB Lender
with a RMB Commitment as set forth in such instrument of assumption, and no
further consent or action by any party shall be required and such Assignor shall
be released from its obligations hereunder to a corresponding extent. In
connection with any such assignment (other than an assignment by a RMB Lender to
an affiliate), the Assignor shall pay to the RMB Settlement Agent an
administrative fee for processing such assignment in the amount of the RMB
equivalent of US$3,500. Any assignment made during the continuation of an Event
of Default shall not be affected by any subsequent cure of such Event of
Default. No Purchasing Lender of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations.

9.4   Anything in this Agreement to the contrary notwithstanding, so long as no
Event of Default shall have occurred and be continuing, no RMB Lender shall be
permitted to enter into an assignment of, or sell a participation interest in,
its rights and obligations hereunder which would result in such RMB Lender
holding a RMB Commitment without participants of less than the RMB equivalent of
JPY350,000,000 unless as a result of a cancellation or reduction of the
aggregate RMB Commitments (or in the case of the Administrative Agent, less than
the RMB Commitment of any other RMB Lender); provided, however, that no RMB
Lender shall be prohibited from assigning its entire RMB Commitment so long as
such assignment is otherwise permitted under this Clause 9.

53



--------------------------------------------------------------------------------



 



9.5   The Administrative Agent shall notify the RMB Settlement Agent of any
assignments or transfers made hereunder prior to the time such action is to take
effect.

54



--------------------------------------------------------------------------------



 



PART 10
MISCELLANEOUS
CLAUSE 10 Notices

10.1   Communication in Writing Unless otherwise provided by this Agreement, all
notices shall be written in English (or accompanied by a certified translation
thereof into the English language) and shall be provided to each party in
written form. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission or electronic communication) and shall be given to such party in
accordance with Clause 10.2 and in the case of any RMB Lender, at its address,
telex number, facsimile number or email address as provided to the
Administrative Agent and the RMB Settlement Agent for this purpose. The
Administrative Agent and/or the RMB Settlement Agent shall provide the RMB
Borrower with the address, telex number, facsimile number or email address for
each RMB Lender. Each such notice, request or other communication shall be
effective (i) if given by telex or facsimile transmission, when such telex or
facsimile is transmitted to the telex number or facsimile number specified in
this Clause 10.1 and the appropriate answerback or facsimile confirmation is
received, (ii) if given by certified registered mail, return receipt requested,
with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery, (iii) if given by a nationally recognized overnight
carrier, 48 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery, (iv) if given or made by email or any
other electronic communication, when received in legible form or (v) if given by
any other means, when delivered at the address specified in this Clause 10.1;
provided that notices to the Administrative Agent under Clause 2 or Clause 3
shall not be effective until received.

55



--------------------------------------------------------------------------------



 



Address All notices under this Agreement shall be delivered to the following
designated addresses. In case there is any change, fifteen (15) Business Days’
prior written notice should be given to each party:

                  The Initial RMB Borrower: [ ]    
 
  Address:        
 
  Tel :        
 
  Fax :        
 
                The Administrative Agent:         Sumitomo Mitsui Banking
Corporation, New York Branch    
 
  Address :   277 Park Avenue, 6th Floor    
 
      New York, New York 10172    
 
  Tel :   212-224-4178    
 
  Fax :   212-224-4887    
 
  E-mail Address:   csullivan@smbc-lf.com    
 
                with a copy to the RMB Settlement Agent    
 
                The RMB Settlement Agent:         Sumitomo Mitsui Banking
Corporation, Shanghai Branch    
 
  Address :   30th Floor, HSBC Tower    
 
      1000 Lujiazui Ring Road    
 
      Pudong New Area    
 
      Shanghai 200120, PRC    
 
  Tel :   (8621) 6841-5000 x472    
 
  Fax :   (8621) 6841 5111    
 
  E-mail Address:   chris-xu@cn.smbc.co.jp    
 
  Attention:   Chris Xu, Assistant Vice President, Business Promotion Dept. –IV,
   
 
      Multinational Corporate Banking, China Region    
 
                with a copy to:         Sumitomo Mitsui Banking Corporation,
Debt Capital Markets Department    
 
  Address:   7-8/F, One International Finance Centre    
 
      1 Harbour View Street    
 
      Central Hong Kong    
 
  Tel        
 
  Fax:   (852) 2206 2988    
 
  Email Address:   stella.fong@smbc.com.hk/jennifer.yu@smbc.com.hk    
 
  Attention:   Agent Services, Debt Capital Markets Department    
 
                with a copy to the Administrative Agent (unless it is otherwise
receiving notice)    

56



--------------------------------------------------------------------------------



 



10.3   Filing with PBOC Upon execution of this Agreement, the Administrative
Agent shall file the Master Agreement and this Agreement. with the local branch
of the People’s Bank of China and/or the local branch of the China Banking
Regulatory Commission, as required by law.

CLAUSE 11 Amendments

11.1   Amendment Except as provided in Section 9.5(b) of the Master Agreement,
any provision of this Agreement or the RMB Letters of Credit or other RMB Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the RMB Borrowers and the Majority RMB Lenders (and,
if the rights or duties of the Administrative Agent, the RMB Settlement Agent or
the RMB Fronting Bank in their capacity as Administrative Agent, the RMB
Settlement Agent or the RMB Fronting Bank, as applicable, are affected thereby,
by the Administrative Agent, the RMB Settlement Agent or the RMB Fronting Bank,
as applicable); provided that no amendment or waiver with respect to this
Agreement, the RMB Letters of Credit or any other RMB Loan Documents shall,
unless signed by all the RMB Lenders, (i) increase or decrease the RMB
Commitment of any RMB Lender (except for a ratable decrease in the RMB
Commitments of all RMB Lenders) or subject any RMB Lender to any additional
obligation, (ii) reduce the principal of or rate of interest on any RMB Advance
or any fees hereunder, (iii) postpone the date fixed for any payment of
principal of or interest on any RMB Advance or any fees hereunder or for any
reduction or termination of any RMB Commitment, (iv) change the percentage of
the RMB Commitments, or the number of RMB Lenders, which shall be required for
the RMB Lenders or any of them to take any action under this Clause or any other
provision of this Agreement or (v) modify the provisions of this Clause 11.
Notwithstanding the foregoing, an amendment or waiver which relates to the
rights or obligations of any Agent may not be effected without the consent of
such Agent.

CLAUSE 12 Counterparts; Integration; Effectiveness

12.1   Counterparts; Integration; Effectiveness and Termination This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent, the

57



--------------------------------------------------------------------------------



 



    RMB Lenders and the Initial RMB Borrowers of counterparts hereof signed by
each of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party). This Agreement
shall terminate when all principal, interest, penalty interests and any other
payable expenses for the RMB Facility hereunder have been repaid in full and no
RMB Commitments remain outstanding.

CLAUSE 13 Language and Copies

13.1   Language and Copies There shall be five (5) copies for each original and
each party shall keep one original of each version; certain copies for the
counterpart shall be sent to relevant parties. RMB Borrower shall pay stamp duty
for the RMB Borrower’s copy of this Agreement. The RMB Lenders shall pay stamp
duty for any RMB Lenders’ copy(ies).

CLAUSE 14 Law and Jurisdiction

14.1   PRC Law The execution and implementation of this Agreement and any
disputes relating to this Agreement shall be governed by and construed in
accordance with the laws of the PRC.   14.2   Dispute Resolution Any dispute
arising from, out of, or in connection with this Agreement shall be settled by
the parties through friendly consultation.       Any dispute arising from, out
of, or in connection with this Agreement, which cannot be settled by the parties
themselves, shall be referred to China International Economic and Trade
Arbitration Commission Shanghai Sub-commission (the “CIETAC”) for arbitration
which shall be conducted in accordance with the CIETAC’s arbitration rules in
effect at the time of applying for arbitration.       The arbitral tribunal
shall consist of three arbitrators to be appointed as follows: The Lenders shall
jointly appoint one arbitrator and the RMB Borrower shall jointly appoint one
arbitrator. The two arbitrators thereby appointed shall jointly nominate a third
arbitrator, who shall be the presiding arbitrator. The presiding arbitrator
shall be of a nationality different than those of the Parties. The arbitration
shall be conducted in Shanghai, People’s Republic of China. The language of the
arbitration shall be English. The arbitral award rendered by the arbitral
tribunal shall be final and binding upon both parties.

58



--------------------------------------------------------------------------------



 



CLAUSE 15 Taxes

15.1   Taxes Any taxes and duties incurred on execution and performance of this
Agreement shall be paid and borne respectively by the RMB Borrower and the RMB
Lenders in accordance with the PRC law.

Part 11
APPOINTMENT OF RMB SETTLEMENT AGENT
Clause 16 RMB Settlement Agent

16.1   Each of the RMB Finance Parties (other than the RMB Settlement Agent)
hereby appoints Sumitomo Mitsui Banking Corporation, Shanghai Branch as its
settlement agent in relation to the RMB Loan Documents, and Sumitomo Mitsui
Banking Corporation, Shanghai Branch hereby accepts such appointment upon the
terms and conditions mutually agreed between the parties.

16.2   Article VII of the Master Agreement (except Sections 7.6 and 7.10) shall
be incorporated herein mutatis mutandis.

59



--------------------------------------------------------------------------------



 



AS WITNESS, the hands of the duly authorized representatives of the parties
hereto sign this Agreement on the day and year first before written.
The Initial RMB Borrower:
WEALTH ZIPPER (SHANGHAI) PROPERTY DEVELOPMENT CO., LTD.
 

         
Representative:
  /s/ Oliver Treneman    
 
       
      
  Name: Oliver Treneman    
 
  Title: Vice President    

[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------



 



The Administrative Agent and Sole Lead Arranger and Bookmanager:
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH

         
Representative:
  /s/ William M. Ginn    
 
       
 
  Name: William M. Ginn Title: General Manager    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



The RMB Settlement Agent and a RMB Lender:
SUMITOMO MITSUI BANKING CORPORATION, SHANGHAI BRANCH

             
Representative:
  /s/ Kan Nagahisa       (SEAL) [f35262f3526230.gif]
 
         
 
  Name: Kan Nagahisa           Title: Senior Vice President and
          Head of Multinational Corporate Banking, China Region                
                 

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



A RMB LENDER:
THE BANK OF NOVA SCOTIA

         
Representative
  : /s/ Judith Ki    
 
       
 
  Name: Judith Ki
Title: Branch Manager — Guangzhou    

[Signature Page to Credit Agreement]

1



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE
The RMB Lenders and their RMB Commitments

                  RMB Lender   RMB Commitment   Percentage
Sumitomo Mitsui Banking
  375,000,000 Chinese Renminbi     75 %
Corporation, Shanghai Branch
           
 
               
The Bank of Nova Scotia
  125,000,000 Chinese Renminbi     25 %
 
               
 
  500,000,000 Chinese Renminbi     100 %

 



--------------------------------------------------------------------------------



 



THE SECOND SCHEDULE
Conditions Precedent Documents

1.   Security Documents (if a RMB Borrower exercises RMB Secured Option under
Clause 9)

  (1)   the relevant land use or title certificates in respect of the RMB
Secured Property and such other documents relating to the lawful ownership of
the RMB Secured Property including, without limitation, if the RMB Secured
Option is a RMB Mortgage, all title documents, approvals and consents relating
to assets mortgaged by such RMB Borrower.     (2)   the Security Documents
(including, without limitation, the Mortgages and/or Share Pledges) duly
executed by the parties thereto and all documents required thereunder.     (3)  
the relevant board and/or shareholders’ resolutions authorising the Security
Documents.     (4)   if the RMB Secured Option is a RMB Mortgage, all the
relevant mortgage registration certificates in respect of the RMB Secured
Property issued in favour of the Administrative Agents (on behalf of the RMB
Lenders).     (5)   if the RMB Secured Option is a RMB Mortgage, the property
insurance naming Administrative Agent (on behalf of the RMB Lenders) as
additional insured.     (6)   evidence of due payment of all stamp duty, taxes
and other fees and charges payable in respect of the Security Documents.

2.   Corporate Documents

Each RMB Borrower shall submit the true copies of the following documents (the
documents referred to herein and which are required to be certified true copies,
shall be certified a true copy of the original by a duly authorized officer of
the RMB Borrower):

  (1)   the current Joint Venture Contract and/or Articles of Association and
any other related documents consisting of the Joint Venture Contract and/or
Articles of Association;

 



--------------------------------------------------------------------------------



 



  (2)   the approval documents issued by Ministry of Commerce or its authorized
branches in respect to the Articles of Association of the RMB Borrower;     (3)
  the valid Certificate of Approval for Enterprises with Foreign Investment of
the RMB Borrower issued by Ministry of Commerce or its authorized branches;    
(4)   the valid Business License of the RMB Borrower issued by the State
Administration for Industry and Commerce or its authorized branches;     (5)  
the Organisation and Institution Code Certificate of the RMB Borrower;     (6)  
the State and local Tax Registration Certificate of the RMB Borrower;     (7)  
the Finance Registration Certificate of the RMB Borrower;     (8)   the Customs
Registration Certificate of the RMB Borrower;     (9)   a list of the directors
of the RMB Borrower and the photocopies of the specimen signatures of authorized
representative by the board of directors;     (10)   the verification report
issued by a public accountant firm verifying the shareholder of the RMB Borrower
has paid in the registered capital of the RMB Borrower;     (11)   the
resolution of the board of directors of the RMB Borrower to approve the drawdown
of the RMB Advances according to this Agreement and to authorize one or more
Persons to sign this Agreement, the Notice of RMB Borrowing and the request to
the RMB Fronting Bank for issuance of any RMB Letter of Credit and other
documents relating to this Agreement, and the photocopies of the specimen
signatures of such authorized representative.

 



--------------------------------------------------------------------------------



 



THE THIRD SCHEDULE
Form of Notice of RMB Borrowing (format)

     
To:
  Sumitomo Mitsui Banking Corporation, Shanghai Branch
as RMB Settlement Agent  
Dated:
  [       ]

Dear Sirs,

1.   We refer to the RMB revolving credit agreement (as from time to time
amended, varied, novated or supplemented, the “RMB Loan Agreement”) dated
October ___, 2007 and made between, inter alia, the undersigned as RMB Borrower,
Sumitomo Mitsui Banking Corporation, New York Branch, as Administrative Agent
and Sole Lead Arranger and Bookmanager, you as RMB Settlement Agent and the
financial institutions named therein as RMB Lenders. Terms defined in the RMB
Loan Agreement shall have the same meaning in this notice.   2.   We hereby give
you notice that, pursuant to the RMB Loan Agreement and on [insert date of
proposed RMB Advance], we wish to borrow an RMB Advance in an amount of RMB
[insert amount] upon the terms and subject to the conditions contained therein.
The intended Interest Period of this drawdown is
                                        .   3.   The RMB Advance shall be used
exclusively for the purposes specified in Clause 2.11 of the RMB Loan Agreement.
  4.   We hereby confirm that the representations and warranties set out in the
RMB Loan Agreement pursuant to Clause 4 thereof (in each case, other than
representations and warranties which expressly speak as of a different date) are
true in all material respects and shall remain true on and as of the date of the
RMB Advance requested in this Drawdown Notice.   5.   No Guarantor Default or
Guarantor Event of Default, and no RMB Borrower Default or RMB Borrower Event of
Default with respect to the undersigned, has occurred and is continuing or will
result after giving effect to the RMB Advance requested in this Notice of RMB
Borrowing.

 



--------------------------------------------------------------------------------



 



6.   The amounts available for drawing under the following RMB Facility are:

    RMB Advance                      RMB                    
[insert amount]

7.   Please arrange for proceeds of this drawdown to be credited, to our
account, number [                ] with [                                 ], for
the account of [                                  ]

8.   Please note that the project information for this drawdown is as follows:-

(i) Borrower:
(ii) Date of RMB Advance:
(iii) Project:
A. Project Name:
B. Project Location:
C. Land Size, if known (estimate):
D. Building Size, if known (estimate):
E. Estimated Substantial Completed Date:
F. Estimated Preliminary Project Budget:
Yours faithfully
[signature block of applicable RMB Borrower]

cc:   Sumitomo Mitsui Banking Corporation, New York Branch Sumitomo Mitsui
Banking Corporation (Debt Capital Markets Department in Hong Kong)

 



--------------------------------------------------------------------------------



 



THE FOURTH SCHEDULE
Form of Transfer Agreement
TRANSFER AGREEMENT
Relating to the RMB Revolving Credit Agreement (as from time to time amended,
varied, novated or supplemented, the “RMB Loan Agreement”), dated October ___,
2007, by and among Wealth Zipper (Shanghai) Property Development Co., Ltd., as
Initial RMB Borrower, Sumitomo Mitsui Banking Corporation, New York Branch, as
Administrative Agent and Sole Lead Arranger and Bookmanager, Sumitomo Mitsui
Banking Corporation, Shanghai Branch, as RMB Settlement Agent and the financial
institutions named therein as RMB Lenders.
This TRANSFER AGREEMENT (this “Transfer Agreement”) dated as of
                    , 200___between                      (the “Assignor”) and
                     having an address at                      (the “Purchasing
Lender”).
Terms defined in the RMB Loan Agreement shall, subject to any contrary
indication, have the same meanings herein.

1.   In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Lender of even date herewith, and transferred by
wire to Assignor, Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Lender, and the Purchasing Lender hereby purchases and assumes from
Assignor, a ___% interest (the “Purchased Interest”) of the RMB Advances
constituting a portion of the Assignor’s rights and obligations under the RMB
Loan Agreement as of the Effective Date (as defined below) including, without
limitation, such percentage interest of the Assignor in any RMB Advances owing
to the Assignor, any RMB Commitment of Assignor and any other interest of the
Assignor under any of the RMB Loan Documents.

2.   The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the RMB Advances owing to
it (without giving effect to assignments thereof which have not yet become
effective) is $                     ; (ii) represents and warrants that it is
the legal and beneficial owner of the interests being assigned by it hereunder
and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of any Default
or Event of Default from any RMB Borrower; (iv) represents and warrants that is
has full power and authority to execute and deliver,

 



--------------------------------------------------------------------------------



 



    and perform under, this Transfer Agreement, and all necessary corporate,
partnership and/or other action has been taken to authorize, and all approvals
and consents have been obtained for, the execution, delivery and performance
thereof; (v) represents and warrants that this Transfer Agreement constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms; (vi) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations (or the
truthfulness or accuracy thereof) made in or in connection with the RMB Loan
Agreement, or the other RMB Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the RMB Loan Agreement, or
the other RMB Loan Documents or any other instrument or document furnished
pursuant thereto; and (vii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any RMB Borrower or
the performance or observance by any RMB Borrower of any of its obligations
under the RMB Loan Agreement or the other RMB Loan Documents or any other
instrument or document furnished pursuant thereto. Except as specifically set
forth in this Paragraph 2, this assignment shall be without recourse to
Assignor.

3.   The Purchasing Lender (i) confirms that it has received a copy of the RMB
Loan Agreement, and the other RMB Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Agreement and to become a party to the RMB Loan Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Assignor or any other
RMB Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the RMB Borrowers and will make its own
credit analysis, appraisals and decisions in taking or not taking action under
the RMB Loan Agreement, and the other RMB Loan Documents; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the RMB Loan Agreement, and the other RMB Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (iv) agrees that it will be
bound by and perform in accordance with their terms all of the obligations which
by the terms of the RMB Loan Agreement are required to be performed by it as a
RMB Lender; (v) specifies as its addresses for notices and its RMB Facility
Office, the addresses and offices set forth beneath its name on the signature
page hereof; (vi) represents and warrants that it has full power and authority
to execute and deliver, and perform under, this Transfer Agreement, and all
necessary corporate, partnership and/or other action has been taken to
authorize, and all approvals and consents have been obtained for, the execution,
delivery and performance thereof; (vii) represents and warrants that this
Transfer Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with

 



--------------------------------------------------------------------------------



 



    its terms; (viii) represents and warrants that the interest being assigned
hereunder is being acquired by it for its own account, for investment purposes
only and not with a view to the public distribution thereof and without any
present intention of its resale in either case that would be in violation of
applicable securities laws; and represents and warrants that it satisfies the
requirements of a RMB Qualified Institution.

4.   This Transfer Agreement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent, AMB Property, L.P. and the RMB Borrowers,
and (iii) the Purchasing Lender shall have paid to the Assignor the agreed
purchase price as set forth in the Receipt.

5.   On and after the Effective Date, (i) the Purchasing Lender shall be a party
to the RMB Loan Agreement and, to the extent provided in this Transfer
Agreement, have the rights and obligations of a RMB Lender thereunder and be
entitled to the benefits and rights of the RMB Lenders thereunder and (ii) the
Assignor shall, to the extent provided in this Transfer Agreement as to the
Purchased Interest, relinquish its rights and be released from its obligations
under the RMB Loan Agreement.

6.   From and after the Effective Date, the Assignor shall cause the RMB
Settlement Agent to make all payments under the RMB Loan Agreement in respect of
the Purchased Interest assigned hereby (including, without limitation, all
payments of principal, fees and interest with respect thereto and any amounts
accrued but not paid prior to such date) to the Purchasing Lender.

7.   This Transfer Agreement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.

8.   The Assignor hereby represents and warrants to Purchasing Lender that it
has made all payments demanded to date by the Administrative Agent or RMB
Settlement Agent in connection with the Assignor’s RMB Commitment Proportion of
the obligation to reimburse the Administrative Agent or RMB Settlement Agent for
its expenses and made all RMB Advances required. In the event the Administrative
Agent or RMB Settlement Agent shall demand reimbursement for fees and expenses
from Purchasing Lender for any period prior to the Effective Date, Assignor
hereby agrees to promptly pay the Administrative Agent or RMB Settlement Agent
such sums directly, subject, however, to Paragraph 12 hereof.

9.   The Assignor will, at its sole cost and expense, and without expense to
Purchasing Lender, do, execute, acknowledge and deliver all and every such
further acts, deeds, conveyances, assignments, notices of assignments, transfers
and assurances as Purchasing Lender shall, from time to time, reasonably
require, for the better

 



--------------------------------------------------------------------------------



 



    assuring, conveying, assigning, transferring and confirming unto Purchasing
Lender the property and rights hereby given, granted, bargained, sold, aliened,
enfeoffed, conveyed, confirmed, assigned and/or intended now or hereafter so to
be, on which Assignor may be or may hereafter become bound to convey or assign
to Purchasing Lender, or for carrying out the intention or facilitating the
performance of the terms of this Transfer Agreement or for filing, registering
or recording this Transfer Agreement.

10.   The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.

11.   Subject to the provisions of Paragraph 12 hereof, if, with respect to the
Purchased Interest only, Assignor shall on or after the Effective Date receive
(a) any cash, note, securities, property, obligations or other consideration in
respect of or relating to the RMB Advances or the RMB Loan Documents or issued
in substitution or replacement of the RMB Advances or the RMB Loan Documents,
(b) any cash or non-cash consideration in any form whatsoever distributed, paid
or issued in any bankruptcy proceeding in connection with the RMB Advances or
the RMB Loan Documents or (c) any other distribution (whether by means of
repayment, redemption, realization of security or otherwise), Assignor shall
accept the same as Purchasing Lender’s agent and hold the same in trust on
behalf of and for the benefit of Purchasing Lender, and shall deliver the same
forthwith to Purchasing Lender in the same form received, with the endorsement
(without recourse) of Assignor when necessary or appropriate. If the Assignor
shall fail to deliver any funds received by it within the same Business Day of
receipt unless such funds are received after 1:00 p.m. Shanghai time, then the
following Business Day after receipt, said funds shall accrue interest at the
rate of                      and in addition to promptly remitting said amount,
Assignor shall remit such interest from the date received to the date such
amount is remitted to the Purchasing Lender.

12.   Assignor and Purchasing Lender each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a RMB Lender under the RMB Loan Agreement. Promptly
after receipt by the indemnified party under this Clause of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered

 



--------------------------------------------------------------------------------



 



    to the indemnified party promptly after receiving the aforesaid notice from
such indemnified party, to assume the defense thereof, with counsel satisfactory
to such indemnified party, and after receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party
under this Clause for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof. In no event shall the
indemnified party settle or consent to a settlement of such cause of action or
claim without the consent of the indemnifying party.

13.   THIS TRANSFER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF [THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WITHOUT
REGARD TO CHOICE OF LAW RULES].

 



--------------------------------------------------------------------------------



 



Transfer Agreement Schedule

1.   Assignor:   2.   Purchasing Lender:   3.   Effective Date:   4.   Amount of
RMB Advances and/or RMB Commitment Transferred:   5.   Amount of Commitment
Transferred:

Administrative Details of Purchasing Lender
Address:
Contact Name:
RMB Payment Instructions:
Telex:
Fax:
Telephone:
E-mail Address:

 



--------------------------------------------------------------------------------



 



THE FIFTH SCHEDULE
Payment Instructions
RMB Lender’s name [PLEASE INCLUDE NAME OF BRANCH/OFFICE]:
Pay to:
RMB Lender’s name:
Pay to:

 